








EXHIBIT 10.3
NEVADA OFFICE LEASE


CROSSING BUSINESS CENTER 6






THIS LEASE is made and entered into as of ____June 1, 2012________________ by
and between 1450 CENTER CROSSING DRIVE, LLC, a Delaware limited liability
company ("Landlord") and DIAMOND RESORTS CORPORATION, a Maryland corporation
("Tenant").


In consideration of the rents hereinafter reserved and the agreements
hereinafter set forth, Landlord and Tenant mutually agree as follows:




1. SUMMARY OF TERMS.


The following is a summary of the principal terms of the Lease. Any capitalized
term set forth below shall, for the purposes of this Lease, have the meaning
ascribed to it in this Section 1.


A.    Description of Premises


(1) Building: The office building known as Crossing Business Center 6 located at
1450 Center Crossing Center Road, Las Vegas, Nevada, 89144.


(2) Premises: Approximately 52,975 square feet of Rental Area and 49,406 square
feet of Useable Area comprised of two (2) floors of the Building, Suite 100 and
identified as follows:


Area A Premises: 25,852 square feet of Rental Area on the first floor, as shown
on Schedule A.
Area B Premises: 14,375 square feet of Rental Area on the second floor, as shown
on Schedule A-1
Area C Premises: 12,748 square feet of Rental Area on the second floor, as shown
on Schedule A-2


Except as otherwise specifically referred to herein as Area A Premises, Area B
Premises or Area C Premises, all references to the term Premises in this Lease
shall refer to all areas collectedly which shall be delivered to Tenant in
accordance herewith


(3) Property: The Building, the land upon which the Building is situated, the
Common Area, and such additional facilities in subsequent years as may be
determined by Landlord to be reasonably necessary or desirable for the
management, maintenance or operation of the Building.


(4) Declaration: Those certain Covenants, Conditions and Restrictions for The
Crossing Business Center dated November 4, 1993 and filed for record with the
County Recorder of Clark County, Nevada ("County Recorder") in Book 931105 as
Instrument No. 00582, as amended from time to time.


(5) Business Community: All of the property owned by Landlord or a subsidiary or
affiliate of Landlord within the Summerlin area.


B.    Rent


(1)(a) Annual Basic Rent for Area A Premises: Effective as of the Rental
Commencement Date of Area A Premises, the Annual Basic Rent payable by Tenant
shall be as follows:



1

--------------------------------------------------------------------------------










PSF    Annual    Monthly
Period    Basic Rent    Basic Rent    Installment
Months 1-2:    $0.00    $0.00    $0.00
Months 3-12:    $20.40    $527,380.80    $43,948.40
Months 13-14:    $0.00    $0.00    $0.00
Months 15-24    $21.01    $543,202.22    $45,266.85
Month 25:    $0.00    $0.00    $0.00
Months 26-36:    $21.64    $559,498.29    $46,624.86
Month 37:    $0.00    $0.00    $0.00
Months 38-48:    $22.29    $576,283.24    $48,023.60
Month 49:    $0.00    $0.00    $0.00
Months 50-60:    $22.96    $593,571.74    $49,464.31
Month 61:    $0.00    $0.00    $0.00
Months 62-72:    $23.65    $611.378.89    $50,948.24
Months 73-76:    $24.36    $629,720.26    $52,476.69


Tenant shall not be liable for the payment of Annual Basic Rent for the 1st,
2nd, 13th, 14th 25th, 37th, 49th and 61st leasehold months of the Term.


(1)(b) Annual Basic Rent for Area B Premises: In addition to the Annual Basic
Rent payable on Area A Premises, effective as of Effective Date for Area B
Premises, defined in Section 4.3., the Annual Basic Rent payable by Tenant shall
be as follows


PSF    Annual    Monthly
Period    Basic Rent    Basic Rent    Installment
Months 1-5:    $20.40    $293,250.00    $24,437.50
Months 6-7    $0.00    $0.00    $0.00
Months 8 –17:    $21.01    $302,047.50    $25,170.63
Month 18:    $0.00    $0.00    $0.00
Months 19-29:    $21.64    $311,108.93    $25,925.74
Month 30:    $0.00    $0.00    $0.00
Months 31-41:    $22.29    $320.442.20    $26,703.52
Month 42:    $0.00    $0.00    $0.00
Months 43-53:    $22.96    $330,055.47    $27,504.62
Month 54:    $0.00    $0.00    $0.00
Months 55-65:    $23.65    $339,957.13    $28,329.76
Months 66-69:    $24.36    $350,155.84    $29,179.65


Tenant shall not be liable for the payment of Annual Basic Rent for the 6th,
7th, 18th , 30th,, 42nd, and the 54th leasehold months of the Term.


(1)(c) Annual Basic Rent for Area C Premises: In addition to the Annual Basic
Rent payable on Area A Premises and Area B Premises, effective as of Effective
Date for Area C Premises, defined in Section 4.4., the Annual Basic Rent payable
by Tenant shall be as follows


PSF    Annual    Monthly
Period    Basic Rent    Basic Rent    Installment
Months 1-6:    $21.01    $267,835.48    $22,319.62
Month 7:    $0.00    $0.00    $0.00
Months 8 –18:    $21.64    $275,870.54    $22,989.21
Months 19:    $0.00    $0.00    $0.00
Months 20-30:    $22.29    $284,146.66    $23,678.89
Months 31:    $0.00    $0.00    $0.00

2

--------------------------------------------------------------------------------










Months 32-42:    $22.96    $292,671.06    $24,389.29
Month 43:    $0.00    $0.00    $0.00
Months 44-54:    $23.65    $301,451.19    $25,120.93
Months 55-58:    $24.36    $310,494.73    $25,874.56


Tenant shall not be liable for the payment of Annual Basic Rent for the 7th,
19th, 31st, 43rd leasehold months of the Term.


(2) Advance Rent: Forty-Three Thousand Nine Hundred Forty-Eight Dollars and
40/100 ($43,948.40) representing the installment of Annual Basic Rent for the
third leasehold month of the Term.


(3) Security:


(a) Cash Security Deposit: Forty-Three Thousand Nine Hundred Forty-Eight Dollars
and 40/100 ($43,948.40) to be held in accordance with Section 6.4. of this
Lease.


(b) Other: None.


C.    Adjustments.


(1) Base Operating Costs: The Base Operating Costs for the Premises shall be the
Operating Costs for the Operating Year which commences January 1, 2013 and ends
December 31, 2013, multiplied by Tenant's Fractional Share.


    
D.    Term


(1) Term: Six (6) years, four (4) months, subject to Section 4.


(2) Lease Commencement Date: The date of full execution of this Lease by
Landlord and Tenant.


(3)(a) Rental Commencement Date for Area A Premises: the date the Premises are
Ready for Occupancy, as set forth in Section 4.2, but in no event later than
September 1, 2012.


(3)(b) Rental Commencement Date for Area B Premises: is set forth in Section
4.3, but in no event later than March 1, 2013.


(3)(c) Rental Commencement Date for Area C Premises: is set forth in Section
4.4, but in no event later than October 1, 2014.


(4) Termination Date: Seventy-Six (76) months after the Rental Commencement
Date, subject to Section 4.


E.    Notice and Payment


(1) Tenant Notice Address:
Diamond Resorts
10600 West Charleston Blvd
Las Vegas, NV 89135




(2) Landlord Notice Address:
Kevin Budny, Portfolio Manager

3

--------------------------------------------------------------------------------










Grubb & Ellis Management Services, Inc.
10000 W Charleston Boulevard, Suite 260
Las Vegas, Nevada 89135
Direct: 702.233.8725  Fax: 702.233.8588
            


with copies to:


1450 Center Crossing Drive, LLC     
c/o General Growth Properties, Inc.
                            10440 Little Patuxent Parkway
                            Columbia, Maryland 21044
                            
General Growth Properties, Inc.
                           110 North Wacker Drive
                           Chicago, Illinois 60606
                           Attention:  General Counsel


(3) Landlord Payment Address:
1450 Center Crossing Drive, LLC             
SDS-12-2866
PO Box 86
Minneapolis, MN  55486-2866




F.    Broker
Grubb & Ellis | Las Vegas
3930 Howard Hughes Parkway
Suite 180
Las Vegas, NV 89169




2. DEFINITIONS.


For purposes of this Lease, the Schedules attached and made a part hereof and
all agreements supplemental to this Lease, the following terms shall have the
respective meanings as set forth in the following Section, subsection, paragraph
and Schedule references:


Reference


Additional Rent    6.3
Advance Rent    1.B.
Alterations    15.1
Annual Basic Rent    1.B
Bankruptcy Code    19.1
Building    1.A
Casualty    17.1
Common Area    10.1
Default Rate    6.5
Event of Default    20.1
Event of Tenant's Bankruptcy    19.1
Insolvency Laws    19.1
Landlord Notice Address    1.E

4

--------------------------------------------------------------------------------










Landlord Payment Address    1.E
Lease Commencement Date    1.D
Mortgage    27
Mortgagee    27
Premises    1.A
Public Areas    Schedule C
Renewal Term    4.3
Rental Area    3
Rental Year    6.1
Rules and Regulations    9
Tenant Allowance    5.1
Tenant Improvements    5.1
Tenant Notice Address    1.E
Tenant's Personal Property    15.3
Term    4.1
Termination Date    1.D
Transfer    25




3. LEASED PREMISES; MEASUREMENT.


Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, the
Premises as shown on the plan attached hereto as Schedule A, together with the
right to use the Common Area.


4. TERM AND COMMENCEMENT OF TERM.


4.1. Term. This Lease shall be effective and binding on the parties as of the
Lease Commencement Date. The term of this Lease (the "Term") and Tenant’s
obligation to pay rental hereunder shall commence on the Rental Commencement
Date, which shall be the earlier of:


a. the date on which Tenant commences the operation of its business, or


b. the date the Premises are Ready for Occupancy;


and, if necessary, the Termination Date shall be adjusted to effect the total
number of years in the Term, as set forth in Section 1.D(1). plus the part of
the month, if any, from the adjusted Rental Commencement Date to the first full
month of the Term.


In the event the Premises are not Ready for Occupancy by the Rental Commencement
Date, as initially set forth in Section 1.D(3) above, because of a delay caused
by Tenant, then said Rental Commencement Date shall not be delayed and Tenant's
obligations shall commence as of said date, notwithstanding the status of
construction.


The Term shall be for the period of time specified in subsection 1.D.(1) plus
the part of the month, if any, from the Rental Commencement Date to the first
day of the first full calendar month in the Term, unless earlier terminated
pursuant to any other provision of this Lease or pursuant to law. At Landlord's
request, Tenant shall promptly enter into one or more supplementary written
agreements, in such form as Landlord shall reasonably prescribe, specifying the
Rental Commencement Date and the Termination Date.


4.2. Ready For Occupancy. For purposes hereof, the Premises shall be deemed
conclusively ready for occupancy ("Ready for Occupancy") upon the completion of
the following conditions:


a. Tenant has substantially completed its work on the Tenant's Improvements
except for punch

5

--------------------------------------------------------------------------------










list items; and


b. Tenant shall have received any governmental approvals which are necessary in
order for Tenant to occupy the Premises, unless Tenant's acts or omissions have
caused such approvals to be denied, in which case Tenant shall be deemed to have
waived this condition 4.2.b.


4.3. First Expansion Area of Area B Premises. Effective as of earlier of: Tenant
commences the operation of its business or Tenant has substantially completed
its work on the Tenant's Improvements except for punch list items and has
received any governmental approvals which are necessary in order for Tenant to
occupy the Premises, unless Tenant's acts or omissions have caused such
approvals to be denied, in which case Tenant shall be deemed to have waived this
condition, but in no event later than March 1, 2013 (the "Effective Date for
Area B Premises"), the Premises shall be expanded by the addition of an area
containing 14,375 square feet of Rental Area on the second floor of the Building
and identified on Schedule A-1 attached hereto and made a part hereof ("Area B
Additional Premises"), effecting, therefore, a total Rental Area of 40,227
square feet as also identified on Schedule A-1. As of the Effective Date for
Area B Premises, Schedule A-1 shall supersede and replace the Schedule A
attached to the Lease and thereafter all references to the Premises contained in
the Lease shall refer to the Premises as hereby increased in size and identified
above.


4.4. Second Expansion Area of Area C Premises. Effective as of earlier of:
Tenant commences the operation of its business or Tenant has substantially
completed its work on the Tenant's Improvements except for punch list items and
has received any governmental approvals which are necessary in order for Tenant
to occupy the Premises, unless Tenant's acts or omissions have caused such
approvals to be denied, in which case Tenant shall be deemed to have waived this
condition, but in no event later than October 1, 2014 (the "Effective Date for
Area C Premises"), the Premises shall be expanded by the addition of an area
containing 12,748 square feet of Rental Area on the second floor of the Building
and identified on Schedule A-2 attached hereto and made a part hereof ("Area C
Additional Premises"), effecting, therefore, a total Rental Area of 52,975
square feet as also identified on Schedule A-2. As of the Effective Date for
Area C Premises, Schedule A-2 shall supersede and replace the Schedule A-1
attached to the Lease and thereafter all references to the Premises contained in
the Lease shall refer to the Premises as hereby increased in size and identified
above.


4.5. Option to Renew. Provided Tenant is in possession of the Premises and is
not in default of any term, covenant or condition of this Lease, Tenant shall
have the option to renew the Term of this Lease for one (1) additional period of
five (5) years ("Renewal Term") to commence immediately upon the expiration of
the initial Term.


Said Renewal Term shall be upon the same terms, covenants and conditions as
contained in this Lease, except that (i) the Annual Basic Rent during said
Renewal Term shall be at the "Prevailing Market Rate", (ii) there shall be no
further option to renew except as specifically provided herein, (iii) there
shall be no abatement of rent, and (iv) Landlord shall not be obligated to
construct, pay for or grant an allowance with respect to tenant improvements
unless otherwise specifically provided for in this Lease. "Prevailing Market
Rate" shall mean the current market rental rate for similar office buildings
located in the Summlerlin area at the time Tenant exercises its option to renew.


In order to exercise the option granted herein, Tenant shall notify Landlord, in
writing, no earlier than twelve (12) months nor later than nine (9) months prior
to the expiration of the initial Term that it is considering exercising its
option to renew the Term. On receipt of such notice, Landlord will, in writing,
not later than thirty (30) days after receipt of the notice from Tenant, quote
to Tenant what the new Annual Basic Rent will be for the ensuing Renewal Term
(“Prevailing Market Rate Notice”). Tenant shall then notify Landlord, in
writing, not later than fifteen (15) days after notice received of such
Prevailing Market Rate Notice, as to whether or not it will exercise the option
herein granted and if no such notice of exercise of the option is received, the
option shall be deemed waived. In the event Tenant exercises the option,
Landlord and Tenant shall execute a modification to this Lease acknowledging
such renewal and setting forth the new Annual Basic Rent.



6

--------------------------------------------------------------------------------










In the event Tenant notifies Landlord in writing, on or before the fifteenth
(15th) day following Tenant’s receipt of the Prevailing Market Rate Notice that
Tenant reasonably disagrees with any such determination, Landlord and Tenant
shall negotiate in good faith to determine a mutually acceptable Prevailing
Market Rate within twenty (20) days thereafter. In the event the parties are
unable to agree upon the applicable Prevailing Market Rate within said twenty
(20) day period, Landlord’s determination shall be deemed conclusive and the
renewal option shall be null and void. Tenant shall have no further remedies, at
law or in equity, to challenge Landlord’s determination.


The option shall be void if, at the time of exercise of such option, Tenant is
not in possession of the Premises or if there is an Event of Default under this
Lease or if Tenant fails to deliver the requisite notice thereof within the time
period specified above. The option granted herein shall not be severed from this
Lease, separately sold, assigned or transferred.


5. TENANT IMPROVEMENTS AND ACCEPTANCE OF PREMISES.


5.1. Tenant Improvements. Landlord hereby grants to Tenant the right to make
improvements to the Premises (“Tenant Improvements”)which shall be mutually
agreed upon by Landlord and Tenant. Prior to the commencement of the work for
the Tenant Improvements, Tenant shall (a) obtain Landlord’s written approval,
which approval shall not be unreasonably withheld or delayed, of comprehensive
plans and specifications for such work (the “Plans and Specifications”), (b)
obtain Landlord’s approval of Tenant’s general contractor; (c) deposit with
Landlord all policies or certificates of insurance required by the provisions of
Section 16 of the Lease; and (d) have in its possession the permits and licenses
necessary for the Tenant Improvements. Tenant shall conduct its work for the
Tenant Improvements in the Premises in accordance with the Construction
Regulations attached as Schedule D and shall proceed diligently to complete the
Tenant Improvements.
  
Notwithstanding approval of the Plans and Specifications by Landlord, Tenant
shall not be entitled to rely upon such approval as assurance that the Plans and
Specifications comply with all applicable codes, rules, regulations and
guidelines of all appropriate governmental agencies.


Any other initial improvements to the Premises not shown on the Plans and
Specifications are subject to Landlord's prior written approval and such
improvements shall be performed by Landlord, and the cost thereof shall be paid
by Tenant to Landlord within thirty (30) days following receipt of an invoice
for same from Landlord.


Landlord agrees to bear the cost of the Tenant Improvements in an amount not to
exceed One Million Four Hundred Eighty-Two Thousand One Hundred Eighty Dollars
and 00/100 ($1,482,180.00) (“Tenant Allowance”) based on 49,406 useable square
feet, which shall include design, permitting, construction, and project
supervision costs of the Tenant Improvement, IT wiring, moving costs, and a
parking lot security gate. After the completion of the Tenant Improvements, any
unused Tenant Allowance can be used toward the construction costs for the
Additional Parking, as set forth in Section 34.21, located directly adjacent to
the Building. Tenant shall be responsible for the data and telephone wiring and
termination within the Premise. Payment shall be as follows:


1.
During the initial construction phase and upon Tenant’s request, Landlord agrees
to reimburse Tenant an amount not to exceed Nine Hundred Eighty-Eight Thousand
One Hundred Twenty Dollars and 00/100 ($988,120.00), pursuant to a separate
mutually agreed upon document which shall outline the draw schedule and the
requirements of each draw.

2.
At the end of the first Rental Year, Landlord agrees to reimburse Tenant within
thirty (30) days of a request for payment an amount not to exceed Two Hundred
Forty-Seven Thousand Thirty Dollars and 00/100 ($247,030.00) upon receiving
delivery of certification in writing by Tenant that construction of 50% of the
Tenant Improvements have been completed, lien free and in manner required under
this Lease, and upon presentation to Landlord, in form and detail reasonably
satisfactory to Landlord, the following: (a) copies of invoices and receipts for
work done and all sums paid for the Tenant Improvements and (b) interim
mechanics’ lien waivers executed by all of Tenant’s


7

--------------------------------------------------------------------------------










contractors, subcontractors and materialmen performing work in or supplying
materials to the Premises on Tenant’s behalf for the Tenant Improvements.


3.
At the end of the second Rental Year, Landlord agrees to reimburse Tenant within
thirty (30) days of a request for payment an amount not to exceed Two Hundred
Forty-Seven Thousand Thirty Dollars and 00/100 ($247,030.00), a sum equal to the
remaining 50% of the Tenant Allowance, upon receiving delivery of certification
in writing by Tenant that the Tenant Improvements have been completed, lien free
and in manner required under this Lease, and upon presentation to Landlord, in
form and detail reasonably satisfactory to Landlord, the following: (a) copies
of invoices and receipts for work done and all sums paid for the Tenant
Improvements and (b) final mechanics’ lien waivers executed by all of Tenant’s
contractors, subcontractors and materialmen performing work in or supplying
materials to the Premises on Tenant’s behalf for the Tenant Improvements.

  
5.2. Acceptance of Premises. Landlord shall deliver, and Tenant agrees to
accept, the Premises in its “as-is” condition as of the Rental Commencement Date
and shall be solely responsible for all non-building standard improvements and
alternations previously installed in the Premises. By occupying the Premises as
of the Rental Commencement Date, Tenant shall be deemed to have (a) accepted the
Premises in its present condition, (b) acknowledged that the Premises is
suitable for Tenant’s intended use, and (c) agreed that Landlord shall not be
required to make any improvements to the Premises.


6. RENT.


6.1. Annual Basic Rent. Tenant shall pay to Landlord during each Rental Year of
the Term fixed rent equal to the Annual Basic Rent as set forth in subsection
1.B.(1)(a), (b) and (c), as applicable. Annual Basic Rent shall be payable in
advance on the first day of each month of the Term in equal monthly
installments, without notice, demand, abatement (except as otherwise
specifically provided in this Lease), deduction or set‑off. If the Term of this
Lease shall commence on a day other than the first day of a month, the first
payment shall include any prorated Annual Basic Rent for the period from the
Rental Commencement Date for Area A Premises, Area B Premises and Area C
Premises, as applicable, to the first day of the first full calendar month of
the Term.


"Rental Year" shall mean each successive twelve (12) calendar month period
occurring during the Term of this Lease, or portion of such a period, with the
first Rental Year commencing as of the Rental Commencement Date and ending on
the last day of the twelfth full calendar month thereafter and the last Rental
Year ending on the Termination Date. For any Rental Year of less or more than
twelve full months, Annual Basic Rent shall be adjusted accordingly. All Annual
Basic Rent and Additional Rent shall be paid to Landlord at the Landlord Payment
Address.


6.2. Intentionally Omitted.


6.3. Additional Rent. Tenant shall pay to Landlord as additional rent
("Additional Rent") all other sums of money which shall become due and payable
hereunder. Unless a date for payment is otherwise specified herein, all
Additional Rent shall be due and payable within thirty (30) days of invoicing by
Landlord.


6.4 Advance Rent; Security.


        A. Advance Rent. Tenant shall, upon execution of this Lease, pay to
Landlord an amount equal to the Advance Rent which shall be held by Landlord as
security for the performance by Tenant of all of its obligations occurring prior
to the Rental Commencement Date. If Tenant shall default in the performance of
such obligations, Landlord may retain the Advance Rent as an offset against any
damages thereby incurred by Landlord provided that the retention of such Advance
Rent shall not preclude Landlord from pursuing any other remedy which it might
have against Tenant. If no default shall occur by Tenant then the Advance Rent
shall be applied against the installment of Annual Basic Rent payable for the
month identified in subsection 1.B.(2).



8

--------------------------------------------------------------------------------










B. Security. Tenant shall, upon execution of this Lease, deposit with Landlord
the cash Security Deposit to assure Tenant's performance of all terms,
provisions and conditions of this Lease. Landlord shall have the right, but not
the obligation, at any time, to apply the Security Deposit to cure any breach by
Tenant under this Lease and, in that event, Tenant shall immediately pay
Landlord any amount necessary to restore the Security Deposit to its original
amount. To the extent permitted by law, Landlord shall be entitled to the full
use of the Security Deposit and shall not be required either to keep the cash
Security Deposit in a separate account or to pay interest on account thereof.
Any portion of the Security Deposit which is not utilized by Landlord for any
purpose permitted under this Lease shall be returned to Tenant within sixty (60)
days after the end of the Term provided Tenant has performed all of the
obligations imposed upon Tenant pursuant to this Lease.


6.5. Late Charge. If Tenant fails to make any payment of Annual Basic Rent,
Additional Rent, or other sums required to be paid hereunder on or before the
date when payment is due, Tenant shall pay to Landlord, as Additional Rent, a
late charge to cover extra administrative costs and loss of use of funds equal
to (a) six percent (6%) of the amount due for the first month or portion thereof
that such amount is past due plus (b) interest on the amount remaining unpaid
thereafter at the rate of twenty‑four percent (24%) per annum; provided,
however, that should such late charge at any time violate any applicable law,
the late charge shall be reduced to the highest rate permitted by law (the
foregoing rate being herein referred to as the "Default Rate"). Landlord's
acceptance of any rent after it has become due and payable shall not excuse any
delays with respect to future rental payments or constitute a waiver of any of
Landlord's rights under this Lease.


7. OPERATING COST ESCALATIONS.


7.1. Definitions. For purposes of this Lease, the following definitions shall
apply:


a. "Operating Year" means each respective calendar year or part thereof during
the Term of this Lease or any renewal thereof, or at the option of Landlord, any
other twelve-month period or part thereof designated by Landlord during the Term
of this Lease or any renewal thereof.


b. "Property" means the Building, the land upon which the Building is situated,
the Common Area, and such additional facilities in subsequent years as may be
determined by Landlord to be reasonably necessary or desirable for the
management, maintenance or operation of the Building.


c. "Operating Costs" means all expenses and costs (but not specific costs which
are allocated or separately billed to and paid by specific tenants) of every
kind and nature which Landlord shall pay or become obligated to pay because of
or in connection with owning, operating, managing, painting, repairing, insuring
and cleaning the Property, including, but not limited to, the following:
    
(i)    cost of all equipment purchased or rented which is utilized in the
performance of Landlord's obligations hereunder, and the cost of maintenance and
operation of any such equipment;


(ii)    cost of all maintenance and service agreements for the Property and the
equipment therein, including, without limitation, security service, window
cleaning, and elevator maintenance;


(iii)    accounting costs, including the cost of audits by certified public
accountants, outside legal and engineering fees and expenses incurred in
connection with the operation and management of the Property;


(iv)    wages, salaries and related expenses including the costs of all on‑site
and off‑site agents or employees engaged in the operation, maintenance, security
and management of the Property; provided, however, the wages, salaries and
related expenses of any agents or employees not exclusively engaged in the
operation, maintenance, security and management of the Property shall be
apportioned as deemed appropriate by Landlord;


(v)    cost of repairs, replacements and general maintenance to the Property,
including

9

--------------------------------------------------------------------------------










without limitation the mechanical, electrical and heating, ventilating and
air‑conditioning equipment and/or systems (excluding alterations attributable
solely to tenants, capital improvements unless they are included under c(x), and
repairs and general maintenance paid by proceeds of insurance or by tenants or
other third parties);


(vi)    any and all Common Area maintenance, repair or redecoration (including
repainting) and exterior and interior landscaping;


(vii)    cost of removal of trash, rubbish, garbage and other refuse from the
Property as well as removal of ice and snow from the sidewalks on or adjacent to
the Property;


(viii)    all charges for common area electricity, gas, water, sewerage service,
heating, ventilation and air‑conditioning and other utilities furnished to the
Property (including legal, architectural and engineering fees incurred in
connection therewith);


(ix)    amortization of capital improvements made to the Building after the year
of substantial completion of the Building, which improvements were undertaken by
Landlord with the reasonable expectation that the same would result in more
efficient operation of the Building or are made by Landlord pursuant to any
governmental law, regulation or action not applicable to the Building at
commencement of construction of the Building; provided that the cost of each
such capital improvement, together with any financing charges incurred in
connection therewith, shall be amortized over the useful life thereof and only
that portion attributable to each Operating Year shall be included herein for
such Operating Year;


(x)    a management fee for the operation and management of the Property;


(xi)    costs and expenses incurred in order to comply with covenants and
conditions contained in liens, encumbrances and other matters of public record
affecting the Property;


(xii)    cost of all insurance coverage for the Property from time to time
maintained by Landlord, including but not limited to the costs of premiums for
insurance with respect to personal injury, bodily injury, including death,
property damage, business interruption, workmen's compensation insurance
covering personnel and such other insurance as Landlord shall deem necessary,
which insurance Landlord may maintain under policies covering other properties
owned by Landlord in which event the premium shall be reasonably allocated; and


(xiii) costs of all supplies and materials used, and labor charges incurred, in
the operation, maintenance, decoration, repair and exterior cleaning of the
Building and Property but excluding interior janitorial services of the Building
within the entire 52,975 square feet of Rental Area leased to the Tenant, as
Tenant is responsible for their own janitorial services.
 
Any of the foregoing costs which under generally accepted accounting principles
would be considered capital expenditures shall be amortized in accordance with
generally accepted accounting principles.


Notwithstanding the above, Operating Costs shall not include (a) payments of
principal and interest on any mortgages, deeds of trust or other financing
instruments relating to the financing of the Property, (b) leasing commissions
or brokerage fees, and (c) costs associated with preparing, improving or
altering for space for any leasing or releasing of any space within the
Building.


For any Operating Year during which less than ninety‑five percent (95%) of the
Rental Area of the Building is occupied, the calculation of that portion of
Operating Costs which vary with occupancy shall be adjusted to equal the
Operating Costs which Landlord projects would have been incurred had the
Building been ninety‑five percent occupied during such Operating Year.


d. "Fractional Share" shall mean a fraction, the numerator of which is the
Rental Area of the

10

--------------------------------------------------------------------------------










Premises and the denominator of which is the total Rental Area of the Building.
For the purposes of this subparagraph, the Rental Area of the Building shall
mean the sum of the Rental Area of all floors of the Building as determined by
Landlord.


e. "Taxes" shall mean all real estate taxes, assessments (special or otherwise),
levies, ad valorem charges, benefit charges, water and sewer rents, rates and
charges, privilege permits and any other governmental liens, impositions or
charges of a similar or dissimilar nature, and any payments in lieu of such
charges, regardless of whether any such items shall be extraordinary or
ordinary, general or special, foreseen or unforeseen, levied, assessed, or
imposed on or with respect to all or any part of the Property or upon the rent
due and payable hereunder by any governmental authority (all of the aforesaid
being hereinafter referred to as "Taxes"); provided, however, that if at any
time during the Term or any extension thereof the method of taxation prevailing
at the commencement of the Term shall be altered or eliminated so as to cause
the whole or any part of the above items which would otherwise be included in
Taxes to be replaced by a levy, assessment or imposition, which is (A) a tax
assessment, levy, imposition or charge based on the rents received from the
Property whether or not wholly or partially a capital levy or otherwise, or (B)
a tax, assessment, levy, imposition or charge measured by or based in whole or
in part upon all or any portion of the Property and imposed on Landlord, or (C)
a license fee measured by the rent payable by Tenant to Landlord, or (D) any
other tax, levy, imposition, charge or license fee, however described or
imposed, then such levy, assessment or imposition shall be included in Taxes;
provided, however, in no event shall Tenant be required to pay any inheritance,
estate, succession, income, profits or franchise taxes unless they are in lieu
of or in substitution for any of the above items which would otherwise be
included in Taxes.


7.2. Payment of Operating Cost Escalation. For each Operating Year, commencing
January 1, 2014, Tenant shall pay to Landlord, in the manner provided herein,
Tenant's share of increased Operating Costs which shall be computed by
multiplying the Operating Costs for the Operating Year by Tenant's Fractional
Share and subtracting the Base Operating Costs from the result obtained
("Tenant's Share of Increased Operating Costs") but in no event less than the
Base Operating Costs; provided, however, that for the Operating Years during
which the Term begins and ends, Tenant's Share of Increased Operating Costs
shall be prorated based upon the actual number of days Tenant occupied, or could
have occupied, the Premises during each such Operating Year. Base Operating
Costs for the purposes of this Lease shall be the Operating Year 2013.


Tenant's Share of Increased Operating Costs shall be paid, in advance, without
notice, demand, abatement (except as otherwise specifically provided in this
Lease), deduction or set‑off, on the first day of each calendar month during the
Term, said monthly amounts to be determined on the basis of estimates prepared
by Landlord on an annual basis and delivered to Tenant prior to the commencement
of each Operating Year. If, however, Landlord fails to furnish any such estimate
prior to the commencement of an Operating Year, then (a) until the first day of
the month following the month in which such estimate is furnished to Tenant,
Tenant shall pay to Landlord on the first day of each month an amount equal to
the monthly sum payable by Tenant to Landlord under this subsection 7.2 in
respect of the last month of the preceding Operating Year; (b) promptly after
such estimate is furnished to Tenant, Landlord shall give notice to Tenant
whether the installments of Tenant's Share of Increased Operating Costs paid by
Tenant for the current Operating Year have resulted in a deficiency or
overpayment compared to payments which would have been paid under such estimate,
and Tenant, within ten (10) days after receipt of such estimate, shall pay any
deficiency to Landlord and any overpayment shall be credited against future
payments required by Tenant under such estimate; and (c) on the first day of the
month following the month in which such estimate is furnished to Tenant and
monthly thereafter throughout the remainder of the Operating Year, Tenant shall
pay to Landlord the monthly payment shown on such estimate. Landlord may at any
time or from time to time furnish to Tenant a revised estimate of Tenant's Share
of Increased Operating Costs for such Operating Year, and in such case, Tenant's
monthly payments shall be adjusted and paid or credited, as the case may be,
substantially in the same manner as provided in the preceding sentence.


After the end of each Operating Year, Landlord shall determine actual Operating
Costs for such Operating Year and shall provide to Tenant an "Operating Costs
Statement" setting forth the actual Tenant's Share of Increased Operating Costs
for such Operating Year. Within thirty (30) days after delivery of the Operating
Costs Statement, Tenant shall pay Landlord any deficiency between the amount
shown as Tenant's Share of Increased Operating

11

--------------------------------------------------------------------------------










Costs in the Operating Costs Statement and the total of the estimated payments
made by Tenant during the Operating Year. In the event of overpayment, such
amount shall be credited against future payments required on account of Tenant's
Share of Increased Operating Costs, or if the Term has expired, Landlord shall
refund to Tenant the amount of any overpayment.


Each Operating Costs Statement provided by Landlord shall be conclusive and
binding upon Tenant unless within thirty (30) days after receipt thereof, Tenant
notifies Landlord that it disputes the correctness thereof, specifying those
respects in which it claims the Operating Costs Statement to be incorrect.
Unless resolved by the parties, such dispute shall be determined by arbitration
in accordance with the then prevailing rules of the American Arbitration
Association. If the arbitration proceedings result in a determination that the
Operating Costs Statement contained an aggregate discrepancy of less than five
percent (5%), Tenant shall bear all costs in connection with such arbitration.
Pending determination of the dispute, Tenant shall pay any amounts due from
Tenant in accordance with the Operating Costs Statement, but such payment shall
be without prejudice to Tenant's claims. Tenant, for a period of thirty (30)
days after delivery of the Operating Costs Statement in each Operating Year and
upon at least ten (10) days written notice to Landlord, shall have reasonable
access during normal business hours to the books and records of Landlord
relating to Operating Costs for the purpose of verifying the Operating Costs
Statement, Tenant to bear all costs relating to such inspection. Tenant shall
reimburse Landlord for any cost for photocopying that it desires.




8. USE, CARE AND REPAIR OF PREMISES BY TENANT.


8.1. Permitted Uses. Tenant shall use and occupy the Premises solely for a
customer call center and general office purposes in accordance with applicable
zoning regulations, the Declaration or any other recorded covenants, conditions
or restrictions affecting the Building and for no other purpose. Tenant shall
not do anything or permit anything to be done in or on the Premises, or bring or
keep anything therein which will, in any way, obstruct, injure, annoy or
interfere with the rights of Landlord or other tenants, or subject Landlord to
any liability for injury to persons or damage to property, or interfere with the
good order of the Building, or conflict with the laws, rules or regulations of
any Federal, state, city or local authority.


8.2. Care of Premises. Tenant shall, at its sole expense, keep the Premises and
the improvements and appurtenances therein in good order and condition
consistent with the operation of a first‑class office building, and at the
expiration of the Term, or at the sooner termination of this Lease as herein
provided, deliver up the same broom clean and in as good order and condition as
at the beginning of the Term, ordinary wear and tear and damage by fire or other
casualty excepted. Tenant, at its sole expense, shall promptly replace damaged
or broken doors and glass in and about the interior of the Premises and shall be
responsible for the repair and maintenance of all special or custom Tenant
Improvements and Alterations, including, without limitation, the repair and
replacement of appliances and equipment installed specifically for Tenant such
as refrigerators, disposals, computer room air conditioning, sinks and special
plumbing, special light fixtures and bulbs for those fixtures, non‑standard
outlets and plug‑in strips, and special cabinetry. Consistent with the
provisions of Section 22, Tenant shall pay for all property damage sustained by
other tenants or occupants of the Building, due to any waste, misuse or neglect
by Tenant of the Premises and any fixtures and appurtenances related thereto or
due to any breach of this Lease by Tenant, its employees, agents,
representatives or invitees.


8.3.    Hazardous Materials.


(a)
"Hazardous Material(s)" means any substance that, by itself or in combination
with other materials, is either (i) potentially injurious to public health,
safety, or the environment; or (ii) now or in the future regulated by any
federal, state, or local governmental authority as potentially injurious to
public health, safety, or the environment.



(b)
With the exception of minor amounts of Hazardous Materials customarily and
lawfully used in conjunction with the Permitted Use, Tenant, its employees,
contractors, agents, and any party


12

--------------------------------------------------------------------------------










acting on behalf of Tenant, shall not store, use, treat, generate, or dispose of
Hazardous Materials at the Property.


(c)
Tenant, its employees, contractors, agents, and any party acting on behalf of
Tenant shall comply, and shall keep the Premises in compliance, with all laws
and regulations relating to Hazardous Materials ("Environmental Laws"); and in
addition Tenant shall:



(i)
Promptly provide Landlord with copies of any document, correspondence, report or
communication, written or oral, relating to Hazardous Materials at or affecting
the Property (x) to or from any regulatory body, or (y) stating a basis for any
potential liability or responsibility of Tenant, Landlord, or the Property;
including all such documents, correspondence, reports or communications prepared
by or on behalf of Tenant. In addition to the above, at Landlord's request,
Tenant shall provide copies of any and all records and communications whatsoever
relating to Hazardous Materials at or affecting the Property.



(ii)
Immediately notify Landlord in the event of a suspected or confirmed release of
a Hazardous Material or violation of Environmental Laws at or affecting the
Property and caused by or related to the operations of Tenant, its employees,
contractors, agents, or any party acting on behalf of Tenant and, at Landlord's
sole option, either promptly remediate or correct such release or violation to
Landlord's satisfaction or reimburse Landlord's cost of remediation (including
reasonable attorneys' and consultants' fees); and compensate Landlord and/or
third parties for all resultant damage.



(iii)
Permit Landlord reasonable access to the Premises for the purpose of conducting
an environmental audit or testing, the cost of which shall be borne by Landlord
unless the results indicate activity prohibited by Environmental Laws or
hereunder.



(iv)
Upon expiration or other termination of this Lease, remove all Hazardous
Materials from the Premises, and at Landlord's option cause to be performed and
provided to Landlord an environmental audit of the Premises, using a consultant
reasonably acceptable to Landlord, and correct, at its expense, any deficiencies
noted by the audit.



(d)
Landlord shall comply with all Environmental Laws regarding its storage, use,
treatment, generation, and disposal of Hazardous Materials, and, if required by
law, shall promptly remediate any release of Hazardous Materials or correct any
violation of Environmental Laws at or affecting the Property and resulting from
such storage, use, treatment, generation or release.



(e)
This Section 8.3 shall survive the expiration or other termination of this
Lease.



8.4. Compliance with Laws. Tenant, at its sole cost and expense, shall conform
to and comply with and shall cause the Premises to conform to and comply with
all federal, state, county, municipal and other governmental statutes, laws,
rules, orders, regulations, and ordinances applicable to Tenant or resulting
from Tenant's use or occupancy of the Premises or the Property or any part
thereof.


9. RULES AND REGULATIONS.


Tenant and its agents and invitees shall abide by and observe the rules and
regulations attached hereto as Schedule C for the operation and maintenance of
the Building or any new rules and regulations which may from time to time be
issued by Landlord ("Rules and Regulations"), provided that any new rules or
regulations are not inconsistent with the provisions of this Lease. Nothing in
this Lease shall be interpreted to impose upon Landlord

13

--------------------------------------------------------------------------------










any duty or obligation to enforce any such rules and regulations against any
other tenant in the Building, and Landlord shall not be liable to Tenant for any
violation of these rules and regulations by any other tenant or its agents or
invitees.


10. COMMON AREA.


10.1. Definition of Common Area. As used herein, "Common Area" means those areas
and facilities which may be furnished by Landlord on or near the Property, as
designated by Landlord from time to time, intended for the general common use
and benefit of all tenants of the Building and their agents, representatives,
Tenants, employees and invitees, including, without limitation, any and all
stairs, landings, roofs, utility and mechanical rooms and equipment, service
closets, corridors, elevators, lobbies, lavatories and other public areas of the
Building and all parking areas, access roads, pedestrian walkways, plazas and
landscaped areas.


10.2. Use of Common Area. Tenant shall have the non‑exclusive right to use the
Common Area in common with Landlord, other tenants in the Building, and others
entitled to the use thereof, subject to such reasonable rules and regulations
governing the use of the Common Area as Landlord may from time to time prescribe
and subject to such easements therein as Landlord may from time to time grant to
others. Tenant shall not obstruct in any way any portion of the Common Area or
in any way interfere with the rights of other persons entitled to use the Common
Area and shall not, without the prior written consent of Landlord, use the
Common Area in any manner, directly or indirectly, for the location or display
of any merchandise or property belonging to Tenant or for the location of signs
relating to Tenant's operations in the Premises. The Common Area shall at all
times be subject to the exclusive control and management of Landlord.


10.3. Alterations to the Common Area. Landlord reserves the right at any time
and from time to time (i) to change or alter the location, layout, nature or
arrangement of the Common Area or any portion thereof, including but not limited
to the arrangement and/or location of entrances, passageways, doors, corridors,
stairs, lavatories, elevators, parking areas, and other public areas of the
building, and (ii) to construct additional improvements on the Property and make
alterations thereof or additions thereto and build additional stories on or in
any such buildings or build adjoining same; provided, however, that no such
change or alteration shall deprive Tenant of access to the Premises or reduce
the Rental Area of the Premises, unless such reduction is required by Federal,
State or local laws or regulations, in which event, a reduction in the Premises
shall be permitted with a commensurate reduction in rent. Landlord shall have
the right to close temporarily all or any portion of the Common Area to such
extent as may, in the reasonable opinion of Landlord, be necessary to prevent a
dedication thereof to the public, provided that Tenant is not thereby denied
access to the Premises, or for repairs, replacements or maintenance to the
Common Area, provided such repairs, replacements or maintenance are performed
expeditiously and in such a manner as not to deprive Tenant of access to the
Premises.


10.4. Maintenance. Landlord covenants to keep, maintain, manage and operate the
Common Area in a manner consistent with the operation of a first class office
building and to keep the sidewalks and driveways, if any, constituting a portion
of the Common Area clean and reasonably clear of snow and ice. Landlord reserves
the right of access to the Common Area through the Premises for the purposes of
operation, decoration, cleaning, maintenance, safety, security, alterations and
repairs.


11. HVAC AND JANITORIAL SERVICES.


Landlord, at its sole cost and expense, shall be responsible for the maintenance
and repair of the Premises HVAC system which said costs shall be included as
part of the Operating Costs.


Tenant shall also provide daily janitorial services for the Premises throughout
the Term of this Lease. In the event the janitorial services provided by Tenant
are deemed by Landlord to be inadequate for or inconsistent with the operation
of an office building, Tenant agrees to comply immediately with any request(s)
made by Landlord with respect to the provision of janitorial services. If Tenant
fails to comply with Landlord's request, Landlord shall have the right to
provide janitorial services to the Premises and Tenant shall pay to Landlord, as

14

--------------------------------------------------------------------------------










Additional Rent, all costs and expenses incurred by Landlord for providing any
janitorial services to the Premises within ten (10) days after receipt of an
invoice for same from Landlord.


12. UTILITIES.


The Premises is equipped with separate meters to measure Tenant's usage of
electricity consumption in the Premises. Tenant shall be solely responsible for
the payment of all metered electric as of the Rental Commencement Date. Tenant
shall pay, when due, all interior electric charges for such services used on or
supplied to the Premises directly to the supplier of such service. Tenant's
obligation to pay all charges for electricity arising during the Term shall
survive the termination of this Lease. Tenant shall, if necessary, pay the cost
of the repair and/or replacement of all electric meters which directly service
the Premises.


13. LOSS, DAMAGE AND INJURY.


To the maximum extent permitted by law, Tenant shall occupy and use the
Premises, the Building and the Common Area at Tenant's own risk. Consistent with
the provisions of subsection 16.4, Tenant's Personal Property and personal items
of those claiming by, through or under Tenant, located in or on the Premises or
the Building shall be and remain at the sole risk of Tenant or such other
person.


No representation, guaranty, assurance, or warranty is made or given by Landlord
that the communications or security systems, devices or procedures used, if any,
will be effective to prevent injury to Tenant or any other person or damage to,
or loss (by theft or otherwise) of any of Tenant's Personal Property or of the
property of any other person, and Landlord reserves the right to discontinue or
modify at any time such communications or security systems, devices, or
procedures without liability to Tenant.


14. REPAIRS BY LANDLORD.


Landlord shall keep the Premises and the Building and all machinery, equipment,
fixtures and systems of every kind attached to, or used in connection with the
operation of, the Building, including all electrical, heating, mechanical,
sanitary, sprinkler, utility, power, plumbing, cleaning, refrigeration,
ventilating, air conditioning and elevator systems and equipment (excluding,
however, lines, improvements, systems and machinery for water, gas, steam and
electricity owned and maintained by any public utility company or governmental
agency or body) in good order and repair consistent with the operation of the
Building as a first‑class office building. Landlord, at its expense, shall make
all repairs and replacements necessary to comply with its obligations set forth
in the immediately preceding sentence, except for (a) repairs required to be
made by Tenant pursuant to Section 8 and (b) repairs caused by the willful
misconduct of Tenant, its agents, employees, invitees and guests, which repairs
shall be made by Landlord at the cost of Tenant, and for which Tenant shall pay
promptly, as Additional Rent, upon receipt of an invoice setting forth the cost
of such repairs. There shall be no abatement in rents due and payable hereunder
and no liability on the part of Landlord by reason of any inconvenience or
annoyance arising from Landlord's making repairs, additions or improvements to
the Building in accordance with its obligations hereunder.


15. ALTERATIONS, TITLE AND PERSONAL PROPERTY.


15.1. Alterations. Tenant shall in no event make or permit to be made any
alteration, modification, substitution or other change of any nature to the
mechanical, electrical, plumbing, HVAC , and sprinkler systems within or serving
the Premises. After completion of Tenant's Improvements within the Premises,
Tenant shall not make or permit any other improvements, alterations, fixed
decorations, substitutions or modifications, structural or otherwise, to the
Premises or the Building ("Alterations") without the prior written approval of
Landlord. Landlord's approval shall include the conditions under which
acceptable Alterations may be made. Alterations shall include, but not be
limited to, the installation or modification of carpeting, walls, partitions,
counters, doors, shelves, lighting fixtures, hardware, locks, ceiling, window
and wall coverings; but shall not include the initial Tenant's Improvements
placed within the Premises pursuant to subsection 5.1. All Alterations shall be
based on

15

--------------------------------------------------------------------------------










complete plans and specifications prepared and submitted by Tenant to Landlord
for approval, except in the instance of cosmetic changes, such as painting and
carpeting, in which case Tenant shall provide Landlord with samples showing
colors, styles, etc. All Alterations shall be made by Landlord at Tenant's sole
cost, payable by Tenant, as Additional Rent, within thirty (30) days after
receipt of an invoice for same from Landlord, which cost shall include
Landlord's standard construction management fee.


Tenant shall be responsible for the cost of any additional improvements within
the Premises or the Common Area required by The Americans with Disabilities Act
of 1990 as a result of Tenant's Alterations.


If Tenant makes any Alterations without the prior consent of Landlord, then, in
addition to Landlord's other remedies, Landlord may correct or remove such
Alterations and Tenant shall pay the cost thereof, as Additional Rent, on
demand.


15.2. Title. The Tenant Improvements, all Alterations and all equipment,
machinery, furniture, furnishings, and other property or improvements installed
or located in the Premises by or on behalf of Landlord or Tenant, other than
Tenant's Personal Property, (a) shall immediately become the property of
Landlord and (b) shall remain upon and be surrendered to Landlord with the
Premises as a part thereof at the end of the Term. Notwithstanding the
foregoing, Landlord may, upon notice to Tenant at the time Alterations are made,
elect that any Alterations be removed at the end of the Term, and thereupon,
Landlord shall at Tenant's sole expense, cause such Alterations to be removed
and restore the Premises to its condition prior to the making of such
Alterations, reasonable wear and tear excepted. Tenant shall promptly reimburse
Landlord, as Additional Rent, for the cost of such work, which reimbursement
obligation shall survive termination of the Lease.


15.3. Tenant's Personal Property. "Tenant's Personal Property" means all
equipment, machinery, furniture, furnishings and/or other property now or
hereafter installed or placed in or on the Premises by and at the sole expense
of Tenant with respect to which Tenant has not been granted any credit or
allowance by Landlord and which (a) is not used, or was not procured for use, in
connection with the operation, maintenance or protection of the Premises or the
Building; (b) is removable without damage to the Premises or the Building; and
(c) is not a replacement of any property of Landlord, whether such replacement
is made at Tenant's expense or otherwise. Notwithstanding any other provision of
this Lease, Tenant's Personal Property shall not include any Alterations or any
improvements or other property installed or placed in or on the Premises as part
of Tenant's Improvements, whether or not installed at Tenant's expense. Tenant
shall promptly pay all personal property taxes on Tenant's Personal Property, as
applicable. Provided that Tenant is not then in default of any of its
obligations under this Lease, Tenant may remove all Tenant's Personal Property
from the Premises at the termination of this Lease. Any property belonging to
Tenant or any other person which is left in the Premises after the date the
Lease is terminated for any reason shall be deemed to have been abandoned. In
such event, Landlord shall have the right to declare itself the owner of such
property and to dispose of it in whatever manner Landlord considers appropriate
without waiving its right to claim from Tenant all expenses and damages caused
by Tenant's failure to remove such property, and Tenant shall not have any right
to compensation or claim against Landlord as a result.


16. INSURANCE.


16.1. Tenant's Insurance. Tenant, at its expense, shall obtain and maintain in
effect as long as this Lease remains in effect and during such other time as
Tenant occupies the Premises or any part thereof insurance policies in
accordance with the following provisions.


A. Coverage.


(i) commercial general liability insurance policy, including insurance against
assumed or contractual liability under this Lease, with respect to the Property,
to afford protection with limits, per occurrence, of not less than Two Million
Dollars ($2,000,000), combined single limit, with respect to personal injury,
bodily injury, including death, and property damage and Four Million Dollars
($4,000,000) aggregate (occurrence form) ;



16

--------------------------------------------------------------------------------










(ii) all‑risk property insurance policy, including theft, written at replacement
cost value and with replacement cost endorsement, covering all of Tenant's
Personal Property, Alterations and Tenant Improvements in the Premises, and
covering loss of income resulting from casualty.


(iii) worker's compensation or similar insurance policy offering statutory
coverage and containing statutory limits, which policy shall also provide
Employer's Liability Coverage of not less than Five Hundred Thousand Dollars
($500,000) per occurrence.


(iv) Tenant shall require any General Contractor retained for improvements to
the Premises by it to perform work on the Premises to carry and maintain, at no
expense to Landlord, during such times as contractor is working in the Premises,
a non‑deductible (a) commercial general liability insurance policy, including,
but not limited to, contractor's liability coverage, contractual liability
coverage, completed operations coverage, broad form property damage endorsement
and contractor's protective liability coverage, to afford protection with limits
per person and for each occurrence, of not less than Two Million Dollars
($2,000,000), combined single limit, and with respect to personal injury and
death and property damage, Four Million Dollars ($4,000,000) aggregate
(occurrence form) and Two Million Dollars ($2,000,000) aggregate completed
operations; (b) automobile liability insurance in the amount of One Million
Dollars ($1,000,000) combined single limit for bodily injury and property
damage; (c) worker's compensation insurance or similar insurance in form and
amounts as required by law; and (d) any other insurance reasonably required of
Tenant by Landlord or any Mortgagee. The requirements of this Section do not
apply to contractors for any routine maintenance or repairs to the Premises.


(v) Notwithstanding anything set forth above in this subsection 16.1 to the
contrary, all dollar limits specified herein shall be increased from time to
time as reasonably necessary to effect economically equivalent insurance
coverage, or coverage deemed adequate in light of then existing circumstances.


B. Policies.


Such policies shall be maintained with companies licensed to do business in the
State where the Premises are located and in form reasonably acceptable to
Landlord and will be written as primary policy coverage and not contributing
with, or in excess of, any coverage which Landlord shall carry. Such policies
shall be provided on an occurrence form basis unless otherwise approved by
Landlord and shall include Landlord and its managing agent as additional insured
as to coverage under paragraphs 16.1.A.(i) and 16.1.A.(iv). Such policies shall
also contain a waiver of subrogation provision and a provision stating that such
policy or policies shall not be canceled, non‑renewed, reduced in coverage or
materially altered except after thirty (30) day's written notice, said notice to
be given in the manner required by this Lease to Landlord. All such policies of
insurance shall be effective as of the date Tenant occupies the Premises and
shall be maintained in force at all times during the Term of this Lease and all
other times during which Tenant shall occupy the Premises. Tenant shall deposit
the policy or policies of such required insurance or certificates thereof with
Landlord prior to the Rental Commencement Date.


16.2. Tenant's Failure to Insure. If Tenant shall fail to obtain insurance as
required under this Section 16, Landlord may, but shall not be obligated to,
obtain such insurance, and in such event, Tenant shall pay, as Additional Rent,
the premium for such insurance upon demand by Landlord.


16.3. Compliance with Policies. Tenant shall not do or allow to be done, or
keep, or allow to be kept, anything in, upon or about the Premises which will
contravene Landlord's policies insuring against loss or damage by fire, other
casualty, or any other cause, including without limitation, public liability, or
which will prevent Landlord from procuring such policies in companies acceptable
to Landlord. If any act or failure to act by Tenant in and about the Building
and the Premises shall cause the rates with respect to Landlord's insurance
policies to be increased beyond those rates that would normally be applicable
for such limits of coverage, Tenant shall pay, as Additional Rent, the amount of
any such increases upon demand by Landlord.


16.4. Waiver of Right of Recovery. Except as provided in Section 8.3, neither
party, including Landlord's managing agent, shall be liable to the other party,
including Landlord's managing agent, or to any insurance

17

--------------------------------------------------------------------------------










company (by way of subrogation or otherwise) insuring the other party, for any
loss or damage to any building, structure or other tangible property, or loss of
income resulting therefrom, or losses under worker's compensation laws and
benefits even though such loss or damage might have been occasioned by the
negligence of such party, its agents or employees. The provisions of this
Section 16.4 shall not limit the indemnification for liability to third parties
pursuant to Section 22.


16.5. Landlord's Insurance. Landlord shall carry commercial general liability
insurance with regard to the Property and all‑risk property insurance on the
Property, excluding Tenant Improvements, Alterations and Tenant's Personal
Property.


Landlord shall not be obligated to repair any damage to Tenant's Personal
Property or replace the same.


17. DAMAGE AND DESTRUCTION.


17.1. Landlord's Obligation to Repair and Reconstruct. If, as the result of
fire, the elements, accident or other casualty (any of such causes being
referred to herein as a "Casualty"), the Premises shall be rendered wholly or
partially untenantable (damaged to such an extent as to preclude Tenant's use of
the Premises for the purposes originally intended), then, subject to the
provisions of subsection 17.2, Landlord shall cause such damage to be repaired,
including Tenant Improvements and Alterations, and the Annual Basic Rent and
Additional Rent (but not any Additional Rent due Landlord either by reason of
Tenant's failure to perform any of its obligations hereunder or by reason of
Landlord's having provided Tenant with additional services hereunder) shall be
abated proportionately as to the portion of the Premises rendered untenantable
during the period of such untenantability. All such repairs shall be made at the
expense of Landlord, subject to the availability of insurance proceeds and
Tenant's responsibilities set forth herein. Landlord shall not be liable for
interruption to Tenant's business or for damage to or replacement or repair of
Tenant's Personal Property, all of which replacement or repair shall be
undertaken and completed by Tenant, at Tenant's expense.


If the Premises shall be damaged by Casualty, but the Premises shall not be
thereby rendered wholly or partially untenantable, Landlord shall promptly cause
such damage to be repaired and there shall be no abatement of rent reserved
hereunder.


17.2. Termination of Lease. (A) If the Premises are (1) rendered wholly
untenantable, or (2) damaged as a result of any cause which is not covered by
Landlord's insurance, or (B) if the Building is damaged to the extent of fifty
percent (50%) or more of the gross leasable area thereof, or (C) if, for reasons
beyond Landlord's control or by virtue of the terms of any financing of the
Building, sufficient insurance proceeds are not available for the reconstruction
or restoration of the Building or Premises, then, in any of such events,
Landlord may elect to terminate this Lease by giving to Tenant notice of such
election within ninety (90) days after the occurrence of such event, or after
the insufficiency of such proceeds becomes known to Landlord, whichever is
applicable. If such notice is given, the rights and obligations of the parties
shall cease as of the date set forth in such notice, and the Annual Basic Rent
and Additional Rent (but not any Additional Rent due Landlord either by reason
of Tenant's failure to perform any of its obligations hereunder or by reason of
Landlord's having provided Tenant with additional services hereunder) shall be
adjusted as of the date set forth in such notice, or, if the Premises were
rendered untenantable, as of the date of the Casualty.


17.3. Demolition of the Building. If the Building shall be so substantially
damaged that it is reasonably necessary, in Landlord's judgment, to demolish the
Building for the purpose of reconstruction, Landlord may demolish the same, in
which event the Annual Basic Rent and Additional Rent (but not any Additional
Rent due Landlord either by reason of Tenant's failure to perform any of its
obligations hereunder or by reason of Landlord's having provided Tenant with
additional services hereunder) shall be abated to the same extent as if the
Premises were rendered wholly untenantable by a Casualty.


17.4. Insurance Proceeds. If the Lease is not terminated pursuant to subsection
17.2, Landlord shall, subject to the terms of any Mortgage, disburse and apply
any insurance proceeds received by Landlord to the

18

--------------------------------------------------------------------------------










restoration and rebuilding of the Building in accordance with subsection 17.1
hereof. All insurance proceeds payable with respect to the Premises and the
Building shall belong to and shall be payable to Landlord. Notwithstanding
anything to the contrary, Tenant shall be entitled to receive all proceeds
payable with respect to Tenant's Personal Property.


18. CONDEMNATION.


18.1. Termination. If either the entire Premises or the Building shall be
acquired or condemned by any governmental authority under its power of eminent
domain for any public or quasi‑public use or purpose, this Lease shall terminate
as of the date of vesting or acquisition of title in the condemning authority
and the rents hereunder shall be abated on that date. If less than the whole but
more than fifty percent (50%) of the Rental Area of the Premises or more than
fifty percent (50%) of the total area of the Building (even if the Premises are
unaffected) or such portion of the Common Area as shall render the Premises or
the Building untenantable should be so acquired or condemned, Landlord and
Tenant shall each have the option to terminate this Lease by notice given to the
other within ninety (90) days of such taking. In the event that such a notice of
termination is given, this Lease shall terminate as of the date of vesting or
acquisition of title in the condemning authority and the Annual Basic Rent and
Additional Rent (but not any Additional Rent due Landlord either by reason of
Tenant's failure to perform any of its obligations hereunder, or by reason of
Landlord's having provided Tenant with additional services hereunder) shall be
adjusted as of such date.


If (a) neither Landlord nor Tenant shall exercise their respective options to
terminate this Lease, as hereinabove set forth, or (b) some lesser portion of
the Premises or the Building or Common Area, which does not give rise to a right
to terminate pursuant to this subsection 18.1, is taken by the condemning
authority, this Lease shall continue in force and effect, but from and after the
date of the vesting of title in the condemning authority, the Annual Basic Rent
payable hereunder during the unexpired portion of the Term shall be reduced in
proportion to the reduction in the total Rental Area of the Premises, and any
Additional Rent (but not any Additional Rent due Landlord either by reason of
Tenant's failure to perform any of its obligations hereunder, or by reason of
Landlord's having provided Tenant with additional services hereunder) payable
pursuant to the terms hereof shall be adjusted to reflect the diminution of the
Premises and/or the Building, as the case may be.


18.2. Rights to Award. Tenant shall have no claim against Landlord arising out
of the taking or condemnation, or arising out of the cancellation of this Lease
as a result of any such taking or condemnation, or for any portion of the amount
that may be awarded as damages as a result of any taking or condemnation, or for
the value of any unexpired portion of the Term, or for any property lost through
condemnation, and Tenant hereby assigns to Landlord all its right, title and
interest in and to any such award with regard to the Premises; provided,
however, that, in the event of a total taking, Tenant may assert any claim it
may have against the condemning authority for compensation for Tenant's Personal
Property lost thereby, loss of income, and for any relocation expenses
compensable by statute and receive such awards therefor as may be allowed in the
condemnation proceedings provided that such awards shall be made in addition to,
and stated separately from, the award made for the Building, the underlying land
and the Premises. Landlord shall have no obligation to contest any taking or
condemnation.


19. BANKRUPTCY.


19.1. Event of Bankruptcy. For purposes of this Lease, each of the following
shall be deemed an "Event of Tenant's Bankruptcy":


(a)
if Tenant becomes insolvent, as defined in the Bankruptcy Code, or under the
Insolvency Laws;



(b)
the commencement of any action or proceeding for the dissolution or liquidation
of Tenant or for the appointment of a receiver or trustee of the property of
Tenant, whether instituted by or against Tenant, if not bonded or discharged
within thirty (30) days of the date of


19

--------------------------------------------------------------------------------










the commencement of such proceeding or action;


(c)
if Tenant files a voluntary petition under the Bankruptcy Code or Insolvency
Laws;



(d)
if there is filed an involuntary petition against Tenant as the subject debtor
under the Bankruptcy Code or Insolvency laws, which is not dismissed within
sixty (60) days of filing, or results in issuance of an order for relief against
the debtor; and



(e)
if Tenant makes or consents to an assignment of its assets, in whole or in part,
for the benefit of creditors, or to a common law composition of creditors.



As used herein, (i) "Bankruptcy Code" means title 11 of the United States Code,
11 U.S.C. Section 101 et. seq. as amended or any successor statute and (ii)
Insolvency Laws means the insolvency laws of any state or territory of the
United States.


19.2. Assumption by Trustee. If Tenant becomes the subject debtor in a case
pending under the Bankruptcy Code, Landlord's right to terminate this Lease
under Section 20 hereof shall be subject to the applicable rights (if any) of
the Trustee in Bankruptcy to assume or assign this Lease as then provided for in
the Bankruptcy Code. However, the Trustee in Bankruptcy must give to Landlord
and Landlord must receive proper written notice of the Trustee's assumption or
rejection of this Lease, within sixty (60) days (or such other applicable period
as is provided for in the Bankruptcy Code) after the date of the Trustee's
appointment. The failure of the Trustee to give notice of the assumption within
the period shall conclusively and irrevocably constitute the Trustee's rejection
of this Lease and waiver of any rights of the Trustee to assume or assign this
Lease. The Trustee shall not have the right to assume or assign this Lease
unless the Trustee (i) promptly and fully cures all defaults under this Lease,
(ii) promptly and fully compensates Landlord for all monetary damages incurred
as a result of such default, and (iii) provides to Landlord adequate assurance
of future performance. In the event Tenant is unable to: (i) cure its defaults,
(ii) reimburse Landlord for its monetary damages, or (iii) pay the Rent due
under this Lease on time, then Tenant hereby agrees in advance that it has not
met its burden to provide adequate assurance of future performance, and this
Lease may be terminated by Landlord in accordance with Section 20.


19.3. Tenant's Guarantor's Bankruptcy. Notwithstanding any of the other
provisions of this Lease, in the event Tenant's obligations under this Lease are
guaranteed by a guarantor, and said guarantor shall voluntarily or involuntarily
come under the jurisdiction of the Bankruptcy Code, and thereafter said
guarantor or its trustee in bankruptcy, under the authority of and pursuant to
applicable provisions thereof, shall determine to assign the guarantee
obligations of said guarantor hereunder, Tenant and its said guarantor agree
that (a) said guarantor or its trustee will provide Landlord sufficient
information enabling it to independently determine whether Landlord will incur
actual and substantial detriment by reason of such assignment, and (b) "adequate
assurance of future performance" in regard to such guarantee obligations of said
guarantor, as that term is generally defined under the Bankruptcy Code, will be
provided to Landlord by said guarantor or its trustee and its assignee as a
condition of said assignment.


20. DEFAULT PROVISIONS AND REMEDIES.


20.1. Events of Default. Each of the following shall be deemed an Event of
Default by Tenant under this Lease:


a. failure of Tenant to pay Annual Basic Rent, Additional Rent, or any other sum
required to be paid under the terms of this Lease, including late charges,
within five (5) days of the date due hereunder;


b. failure by Tenant to perform or observe any other term, covenant, agreement
or condition of this Lease, on the part of Tenant to be performed (other than
those obligations of Tenant set forth in subsection 16.2 for which Tenant shall
be entitled to receive no prior notice, and other than the conditions set forth
in paragraphs 20.1.a, c, d, e, f and g, which shall be governed solely by the
provisions set forth herein), within ten

20

--------------------------------------------------------------------------------










(10) days after notice thereof from the Landlord, unless such performance shall
reasonably require a longer period, in which case Tenant shall not be deemed in
default if Tenant commences the required performance promptly and thereafter
pursues and completes such action diligently and expeditiously and in any event
within not more than thirty (30) days;


c. the filing of a tax or mechanic's lien suit or claim against any property of
Tenant which is not bonded or discharged and/or dismissed within thirty (30)
days of the date such lien is filed;


d. abandonment of the Premises by Tenant;


e. an Event of Tenant's Bankruptcy or the rejection of this Lease in a
Bankruptcy or similar proceeding by Tenant or by operation of law;


f. the sale of Tenant's interest in the Premises under attachment, execution or
similar legal process


g. the failure of Tenant to vacate the Premises upon the expiration of the Term,
or the earlier termination thereof pursuant to the other provisions hereof.


20.2. Remedies. Upon the occurrence of an Event of Default, Landlord, without
notice to Tenant in any instance (except where expressly provided for below or
by applicable law) may do any one or more of the following:


(a)
Sell at public or private sale all or any part of the goods, chattels, fixtures
and other Tenant's Personal Property which are or may be put into the Premises
during the Term, whether exempt or not from sale under execution or attachment
(it being agreed that said property shall at all times be bound within a lien in
favor of Landlord and shall be chargeable for all Rent and for the fulfillment
of the other covenants and agreements herein contained) and apply the proceeds
of such sale, first, to the payment of all costs and expenses of conducting the
sale or caring for or storing said property (including all attorneys' fees),
second, toward the payment of any indebtedness, including (without limitation)
indebtedness for Annual Basic Rent, which may be or may become due from Tenant
to Landlord, and third, to pay Tenant, on demand in writing, any surplus
remaining after all indebtedness of Tenant to Landlord has been fully paid;



(b)
perform, on behalf and at the expense of Tenant, any obligation of Tenant under
this Lease which Tenant has failed to perform and of which Landlord shall have
given Tenant notice, the cost of which performance by Landlord, together with
interest thereon at the Default Rate from the date of such expenditure, shall be
payable by Tenant to Landlord, as Additional Rent, upon demand. Notwithstanding
the provisions of this clause (b) and regardless of whether an Event of Default
shall have occurred, Landlord may exercise the remedy described in clause (b)
without any notice to Tenant if Landlord, in its good faith judgment, believes
it would be materially injured by failure to take rapid action or if the
unperformed obligation of Tenant constitutes an emergency;



(c)
elect to terminate this Lease and the tenancy created hereby by giving notice of
such election to Tenant, and reenter the Premises, by summary proceedings or
otherwise, and remove Tenant and all other persons and property from the
Premises, and store such property in a public warehouse or elsewhere at the cost
of and for the account of Tenant without resort to legal process and without
Landlord being deemed guilty of trespass or becoming liable for any loss or
damage occasioned thereby;



(d)
declare any option which Tenant may have to renew the Term or expand the
Premises to be null and void and of no further force and effect; or



(e)
exercise any other legal or equitable right or remedy which it may have under
Laws or judicial decisions of the State of Nevada.


21

--------------------------------------------------------------------------------












Any costs and expenses incurred by Landlord (including, without limitation,
reasonable attorneys' fees) in enforcing any of its rights or remedies under
this Lease shall be paid to Landlord by Tenant, as Additional Rent, upon demand.


20.3. Damages. If this Lease is terminated by Landlord pursuant to subsection
20.2.(c), Tenant nevertheless shall remain liable for (a) any Annual Basic Rent,
Additional Rent, and damages which may be due or sustained prior to such
termination, and (b) all reasonable costs, fees and expenses including, but not
limited to, attorneys' fees, costs and expenses incurred by Landlord in pursuit
of its remedies hereunder or in renting the Premises to others from time to
time. In addition, Landlord may recover from Tenant additional damages to
compensate Landlord for loss of rent resulting from termination of the Lease,
which, at the election of Landlord, shall be either:


(i)
An amount equal to the rent which, but for termination of this Lease, would have
become due during the remainder of the Term, less the amount of rent, if any,
which Landlord shall receive during such period from others to whom the Premises
may be rented (other than any Additional Rent received by Landlord as a result
of any failure of such other person to perform any of its obligations to
Landlord), in which case such damages shall be computed and payable in monthly
installments, in advance, on the first day of each calendar month following
termination of the Lease and continuing until the date on which the Term would
have expired but for such termination; any suit or action brought to collect any
such damages for any month shall not in any manner prejudice the right of
Landlord to collect any damages for any subsequent month by a similar
proceeding; or



(ii)
an amount equal to the present worth (as of the date of such termination) of
rent which, but for termination of this Lease, would have become due during the
remainder of the Term, in which case such damages shall be payable to Landlord
in one lump sum on demand and shall bear interest at the Default Rate until
paid. For purposes of this clause (ii), "present worth" shall be computed by
discounting such amount to present worth at a discount rate equal to one
percentage point above the discount rate then in effect at the Federal Reserve
Bank nearest to the location of the Property.



Damages shall be due and payable immediately upon demand by Landlord following
any termination of this Lease pursuant to subsection 20.2.


If this Lease is terminated pursuant to subsection 20.2., Landlord may re‑lease
the Premises or any part thereof, alone or together with other premises, for
such term(s) (which may be greater or less than the period which otherwise would
have constituted the balance of the Term) and on such terms and conditions
(which may include concessions or free rent and alterations of the Premises) as
Landlord, in its sole discretion, may determine. The failure or refusal of
Landlord to re‑lease the Premises or any part or parts thereof shall not release
or affect Tenant's liability for damages.


Notwithstanding the above, in the event of the termination of this Lease by
reason of Tenant's bankruptcy or insolvency, Landlord shall have the right to
prove and/or obtain as damages an amount equal to the greater of the maximum
allowed under the Lease or any statute or rule of law in effect at the time. The
failure or refusal of Landlord to relet the Premises or any part or parts
thereof shall not release or affect Tenant's liability for damages under such
circumstances.


20.4. No Waiver. No act or omission by Landlord shall be deemed to be an
acceptance of a surrender of the Premises or a termination of Tenant's
liabilities hereunder, unless Landlord shall execute a written release of
Tenant. Tenant's liability hereunder shall not be terminated by the execution by
Landlord of any new lease for all or any portion of the Premises or the
acceptance of rent from any assignee or subtenant.



22

--------------------------------------------------------------------------------










20.5. Remedies Not Exclusive. All rights and remedies of Landlord set forth in
this Lease shall be cumulative, and none shall exclude any other right or
remedy, now or hereafter allowed by or available under any statute, ordinance,
rule of court, or the common law, either at law or in equity, or both. For the
purposes of any suit brought or based hereon, this Lease shall be construed to
be a divisible contract, to the end that successive actions may be maintained on
this Lease as successive periodic sums shall mature hereunder. The failure of
Landlord to insist, in any one or more instances, upon a strict performance of
any of the covenants, terms and conditions of this Lease or to exercise any
right or option herein contained shall not be construed as a waiver or a
relinquishment for the future, of such covenant, term, condition, right or
option, but the same shall continue and remain in full force and effect unless
the contrary is expressed by Landlord in writing. The receipt by Landlord of
rents hereunder, with knowledge of the breach of any covenant hereof or the
receipt by Landlord of less than the full rent due hereunder, shall not be
deemed a waiver of such breach or of Landlord's right to receive the full rents
hereunder, and no waiver by Landlord of any provision hereof shall be deemed to
have been made unless expressed in writing and signed by Landlord.


20.6. Persistent Failure to Pay Rent. In addition to any other remedies
available to Landlord pursuant to this Lease or by law, Landlord may, at any
time throughout the Term of this Lease, terminate this Lease upon Tenant's
default on three (3) separate occasions during any twelve (12) month period
under subsection 20.1.a, regardless of whether or not such prior defaults have
been cured. Termination, pursuant to this subsection 20.6, shall be effective
upon Landlord's delivery to Tenant of a notice of termination.


21. LANDLORD'S LIEN.


21.1. Tenant hereby grants to Landlord a lien and security interest on all
property of Tenant now or hereafter placed in or upon the Premises, and such
property shall be and remain subject to such lien and security interest of
Landlord for payment of all Rent and other sums agreed to be paid by Tenant
herein. It is provided, however, the Landlord shall not have a lien which would
be superior to a lien from a lending institution, supplier or leasing company,
if such lending institution, supplier or leasing company has a security interest
in the equipment, furniture or other tangible personal property and which
security interest has its origin in a transaction whereby Tenant originally
acquired such equipment, furniture or other tangible personal property.


21.2. The provisions of this paragraph relating to such lien and security
interest shall constitute a security agreement under and subject to the Nevada
Uniform Commercial Code of the state where the Premises are located so that
Landlord shall have and may enforce a security interest on all property of
Tenant now or hereafter placed in or on the Premises, in addition to and
cumulative of the Landlord's liens and rights provided by law or by the other
terms and provisions of this Lease.


22. INDEMNITY.


To the maximum extent permitted by law, Tenant shall indemnify, hold harmless
and (at Landlord's option) defend Landlord, its agents, servants and employees
from and against all claims, actions, losses, costs and expenses (including
attorneys' and other professional fees), judgments, settlement payments, and,
whether or not reduced to final judgment, all liabilities, damages, or fines
paid, incurred or suffered by any third parties to the extent arising directly
or indirectly from (a) any default by Tenant under the terms of this Lease, (b)
the use or occupancy of the Property by Tenant or any person claiming through or
under Tenant, and/or (c) any acts or omissions of Tenant or any contractor,
agent, employee, invitee or Tenant of Tenant in or about the Property. The
foregoing indemnity is in addition to, and not in substitution for, any
indemnity given by Tenant to Landlord under subsection 8.3. Tenant’s
indemnification obligation shall survive the expiration of the Term or the
earlier termination of this Lease.


23. LIMITATION ON LANDLORD LIABILITY.


The term "Landlord" as used in this Lease shall mean only the owner or the
Mortgagee or its trustees, as the case may be, then in possession of the
Property so that in the event of any transfer by Landlord of its interest

23

--------------------------------------------------------------------------------










in the Property, the Landlord in possession immediately prior to such transfer
shall be, and hereby is, entirely released and discharged from all covenants,
obligations and liabilities of Landlord under this Lease accruing after such
transfer. In consideration of the benefits accruing hereunder, Tenant, for
itself, its successors and assigns, covenants and agrees that, in the event of
any actual or alleged failure, breach or default hereunder by the Landlord, and
notwithstanding anything to the contrary contained elsewhere in this Lease, the
remedies of Tenant under this Lease shall be solely and exclusively limited to
Landlord's interest in the Property.


24. LANDLORD OBLIGATIONS.


Landlord agrees to perform all of its obligations under this Lease in a first
class manner consistent with the standards applicable to similar buildings in
the vicinity of the Building. Landlord shall be excused for the period of any
delay in the performance of any of its obligations when the delay is due to any
cause or causes beyond Landlord's control which include, without limitation,
acts of God, all labor disputes, governmental regulations or controls, civil
unrest, war, adverse weather condition, fire or other casualty, inability to
obtain any material, services, or financing unless otherwise provided for in
this Lease. Except where specifically set forth in this Lease, there shall be no
abatement, set‑off or deduction of Annual Basic Rent or Additional Rent due
under this Lease.


25. ASSIGNMENT AND SUBLETTING.


25.1. Prohibited Without Landlord's Consent. Tenant agrees for itself and its
permitted successors and assigns in interest hereunder that it will not (a)
assign or otherwise transfer, mortgage or otherwise encumber this Lease or any
of its rights hereunder; (b) sublet the Premises or any part thereof or permit
the occupancy or use of the Premises or any part thereof by any person other
than Tenant; and/or (c) permit the assignment or other transfer of this Lease or
any of Tenant's rights hereunder by operation of law (each of the events
referred to in the foregoing clauses (a), (b) and (c) being hereinafter referred
to as a "Transfer"), without the prior written consent of Landlord in each
instance first obtained, which consent may be given or withheld in Landlord's
sole and absolute subjective discretion, and any consent given shall not
constitute a consent to any subsequent Transfer. Any attempted Transfer without
Landlord's consent shall be null and void and shall not confer any rights upon
any purported transferee, assignee, mortgagee, sublessee, or occupant. No
Transfer, regardless of whether Landlord's consent has been granted or withheld,
shall be deemed to release Tenant from any of its obligations hereunder or to
alter, impair or release the obligations of any person guaranteeing the
obligations of Tenant hereunder. Tenant hereby indemnifies Landlord against
liability resulting from any claim made against Landlord by any assignee or
subtenant or by any broker claiming a commission in connection with the proposed
Transfer. In the event Landlord shall consent to a Transfer of this Lease, any
option which Tenant may have to renew the Term shall be null and void.


Notwithstanding the foregoing, Landlord shall not unreasonably withhold its
consent to any subletting of a portion of the Premises for any use permitted by
the provisions of this Lease provided that (a) the Premises continue to be
Tenant's primary place of business, (b) Landlord elects not to recapture the
sublet portion as provided below, and (c) Tenant complies with the provisions of
this Section requiring the submission of the proposed sublease and financial
information as to any proposed subtenant. Landlord shall have the right to
recapture from this Lease any portion of the Premises which Tenant proposes to
sublet by notifying Tenant in writing of its election within thirty (30) days
following submission to Landlord of the proposed sublease and financial
information required by this Section 25. If Landlord elects to recapture,
Landlord and Tenant shall execute an amendment to this Lease effecting a
reduction in the Rental Area of the Premises and a corresponding reduction of
the Annual Basic Rent and other charges computed on the Rental Area of the
Premises. Thereafter, Tenant shall have no rights whatsoever to the area of the
Premises recaptured by Landlord and Landlord shall be entitled to relet such
area free from any claim by Tenant.




25.2. Stock Transfer.



24

--------------------------------------------------------------------------------










If Tenant or Guarantor is a privately‑held corporation or a partnership, then
any event which results in a change in control of Tenant or Guarantor, or any
change in the ownership or structure of Tenant or Guarantor which results in a
change in management of Tenant or Guarantor, shall be deemed a prohibited
Transfer under this Section 25.


25.3. Rents from Transfer.


In the event Landlord shall consent to a Transfer of this Lease and the amount
of the rents (or other compensation) to be paid to Tenant by any such transferee
is greater than the rents required to be paid by Tenant to Landlord pursuant to
this Lease or a premium is to be paid to Tenant for an assignment of this Lease,
Tenant shall pay to Landlord any such excess or any such premium, as the case
may be, upon receipt thereof by Tenant from such transferee.


25.4. Procedure for Obtaining Landlord's Consent.


A. In the event that, at any time or from time to time prior to or during the
Term, Tenant desires to Transfer this Lease in whole or in part, whether by
operation of law or otherwise, Tenant shall submit to Landlord for its
consideration (a) in writing, the name and address of the proposed subtenant or
assignee, a reasonably detailed statement of the proposed subtenant's or
assignee's business and reasonably detailed financial references and information
concerning the financial condition of the proposed subtenant or assignee, (b) a
disclosure of the rents to be paid by any subtenant in excess of the rents
reserved hereunder or the premium to be paid for the assignment, and (c) if a
subletting, a description of the area of the Premises to be sublet. Tenant
agrees to pay Landlord, as Additional Rent, all costs incurred by Landlord in
connection with any actual or proposed Transfer, including, without limitation,
the costs of making investigations as to the acceptability of a proposed
subtenant or assignee and legal costs incurred in connection with any requested
consent.


B. Landlord's consent to an assignment of this Lease shall be effective upon the
execution by Tenant, the assignee, and Landlord of an assignment document
prepared by Landlord in which the assignee shall agree to assume, observe,
perform, and be bound by, all of Tenant's obligations under this Lease and
Tenant shall agree to remain primarily liable for such obligations.


Any consent by Landlord to a subletting of all or a portion of the Premises
shall be deemed to have been given only upon the delivery by Landlord to Tenant
of a consent document prepared and executed by Landlord expressly consenting to
such subletting.


25.5. Additional Provisions Respecting Transfers.


A. Without limiting Landlord's right to withhold its consent to any Transfer by
Tenant, and regardless of whether Landlord shall have consented to any such
Transfer, neither Tenant nor any other person having an interest in the
possession, use or occupancy of the Premises or any part thereof shall enter
into any lease, sublease, license, concession, assignment or other Transfer or
agreement for possession, use or occupancy of all or any portion of the Premises
which provides for rental or other payment for such use, occupancy or
utilization based, in whole or in part, on the net income or profits derived by
any person or entity from the space so leased, used or occupied, and any such
purported lease, sublease, license, concession, assignment or other Transfer or
agreement shall be absolutely void and ineffective as a conveyance of any right
or interest in the possession, use or occupancy of all or any part of the
Premises. There shall be no deduction from the rental payable under any sublease
or other Transfer nor from the amount thereof passed on to any person or entity,
for any expenses or costs related in any way to the subleasing or Transfer of
such space.


If Tenant shall make or suffer any such Transfer without first obtaining any
consent of Landlord required by subsection 25.1, any and all amounts received as
a result of such Transfer shall be the property of Landlord to the extent the
same (determined on a square foot basis) is greater than the Annual Basic Rental
(on a square foot basis) payable under this Lease, it being the parties' intent
that any profit resulting from such Transfer shall belong

25

--------------------------------------------------------------------------------










to Landlord, but the same shall not be deemed to be a consent by Landlord to any
such Transfer or a waiver of any right or remedy of Landlord hereunder.


B. Tenant agrees to pay Landlord Two Thousand Five Hundred Dollars and No Cents
($2,500.00) to reimburse Landlord for attorneys’ fees and administrative expense
for the review, processing or preparation of any document in connection with a
Transfer, whether or not Landlord’s consent to the Transfer is required or
obtained.


26. HOLDING OVER.


Tenant agrees to vacate the Premises at the end of the Term, or earlier
termination thereof, and Landlord shall be entitled to the benefit of all
summary proceedings to recover possession of the Premises at the end of the
Term. If Tenant remains in possession of the Premises after the expiration of
the Term, such action shall not renew this Lease by operation of law and nothing
herein shall be deemed as a consent by Landlord to Tenant's remaining in the
Premises. If Tenant fails to vacate the Premises as required, Landlord may
consider Tenant as either (a) a "Tenant‑at‑Will" (i.e. month‑to‑month tenant)
liable for the payment of rent at the then market rate as determined by Landlord
or (b) as a "Tenant‑Holding Over" liable for an amount equal to the actual
damages incurred by Landlord as a result of Tenant's holding over, including,
without limitation, all incidental, prospective and consequential damages and
attorney's fees, but in no event shall such amount be less than an amount equal
to twice the Annual Basic Rent, and Additional Rent, reserved hereunder
applicable to the period of the holdover. In either event, all other covenants
of this Lease shall remain in full force and effect.


27. SUBORDINATION AND ATTORNMENT.


This Lease is subject and subordinate to the liens of all mortgages, deeds of
trust and other security instruments now or hereafter placed upon the Building
or the Property or any portion thereof and all ground and other underlying
leases from which Landlord's interest is derived (said mortgages, deeds of
trust, other security instruments, and ground leases being hereinafter referred
to as "Mortgages" and the mortgagees, beneficiaries, secured parties, and ground
lessors thereunder from time to time being hereinafter called "Mortgagees"), and
to any and all renewals, extensions, modifications, or refinancings thereof,
without any further act of the Tenant. If requested by Landlord, however, Tenant
shall promptly execute any certificate or other document confirming such
subordination. Tenant agrees that, if any proceedings are brought for the
foreclosure of any of the Mortgages, Tenant, if requested to do so by the
purchaser at the foreclosure sale, shall attorn to the purchaser, recognize the
purchaser as the landlord under this Lease, and make all payments required
hereunder to such new landlord without any deduction or set‑off of any kind
whatsoever. Tenant waives the provisions of any law or regulation, now or
hereafter in effect, which may give, or purport to give, Tenant any right to
terminate this Lease or to alter the obligations of Tenant hereunder in the
event that any such foreclosure or termination or other proceeding is prosecuted
or completed.


Notwithstanding anything contained herein to the contrary, any Mortgagee may at
any time subordinate the lien of its Mortgages to the operation and effect of
this Lease without obtaining the Tenant's consent thereto, by giving the Tenant
written notice thereof, in which event this Lease shall be deemed to be senior
to such Mortgages without regard to the respective dates of execution and/or
recordation of such Mortgages and this Lease and thereafter such Mortgagee shall
have the same rights as to this Lease as it would have had were this Lease
executed and delivered before the execution of such Mortgages.


If, in connection with obtaining financing for the Building, a Mortgagee shall
request reasonable modifications in this Lease as a condition to such financing,
Tenant will not unreasonably withhold, delay or defer its consent thereto,
provided that such modifications do not materially adversely increase the
obligations of Tenant hereunder, or materially adversely affect the leasehold
interest hereby created or Tenant's use and enjoyment of the Premises, or
increase the amount of Annual Basic Rent and Additional Rent payable hereunder.


28. ESTOPPEL CERTIFICATES.

26

--------------------------------------------------------------------------------












Tenant shall, without charge, at any time and from time‑to‑time, within fifteen
(15) days after receipt of request therefor by Landlord, execute, acknowledge
and deliver to Landlord a written estoppel certificate, in such form as may be
determined by Landlord, certifying to Landlord, Landlord's Mortgagee, any
purchaser of Landlord's interest in the Building, or any other person designated
by Landlord, as of the date of such estoppel certificate, the following, without
limitation: (a) whether Tenant is in possession of the Premises; (b) whether
this Lease is in full force and effect; (c) whether there have been any
amendments to this Lease, and if so, specifying such amendments; (d) whether
there are then existing any set‑offs or defenses against the enforcement of any
rights hereunder, and if so, specifying such matters in detail; (e) the dates,
if any, to which any rent or other charges have been paid in advance and the
amount of any Security Deposit held by Landlord; (f) that Tenant has no
knowledge of any then existing defaults of Landlord under this Lease, or if
there are such defaults, specifying them in detail; (g) that Tenant has no
knowledge of any event having occurred that authorizes the termination of this
Lease by Tenant, or if such event has occurred, specifying it in detail; and (h)
the address to which notices to Tenant under this Lease should be sent. Any such
certificate may be relied upon by the person or entity to whom it is directed or
by any other person or entity who could reasonably be expected to rely on it in
the normal course of business. The failure of Tenant to execute, acknowledge and
deliver such a certificate in accordance with this Section 28 within fifteen
(15) days after a request therefor by Landlord shall constitute an
acknowledgment by Tenant, which may be relied on by any person who would be
entitled to rely upon any such certificate, that such certificate as submitted
by Landlord to Tenant is true and correct.


29. PEACEFUL AND QUIET POSSESSION.


Tenant, if and so long as it pays all rents due hereunder and performs and
observes the other terms and covenants to be performed and kept by it as
provided in this Lease, shall have the peaceable and quiet possession of the
Premises during the Term free of any claims of Landlord or anyone lawfully
claiming by, through or under Landlord, subject, however, to the terms of this
Lease and to matters of public record existing as of the date of this Lease.


30. LANDLORD'S ACCESS TO PREMISES.


Landlord and its agents may at any reasonable time and without incurring any
liability to Tenant, other than liability arising under Section 22, enter the
Premises to inspect them or to make alterations or repairs or for any purpose
which Landlord considers necessary for the repair, operation, or maintenance of
the Building; provided, however, that in the case of an emergency, Landlord may
enter the Premises at any time. Tenant shall allow the Premises to be exhibited
by Landlord (a) at any time to any representative of a lender or to any
prospective purchaser of the Building or Landlord's interest therein or (b)
within twelve (12) months of the end of the Term to any persons who may be
interested in leasing the Premises.


31. RELOCATION.


32. BROKERS, COMMISSIONS, ETC.


Landlord and Tenant acknowledge, represent and warrant each to the other that,
except as listed in Section 1.F., no broker or real estate agent brought about
or was involved in the making of this Lease and that no brokerage fee or
commission is due to any other party as a result of the execution of this Lease.
Each of the parties hereto agrees to indemnify and hold harmless the other
against any claim by any broker, agent or finder based upon the execution of
this Lease and predicated upon a breach of the above representation and
warranty.


33. RECORDATION.


Neither Landlord nor Tenant shall record this Lease, any amendment to this Lease
or any other memorandum of this Lease without the prior written consent of the
other party, which consent may be withheld in the sole discretion of either
party and, in the event such consent is given, the party requesting such consent
and

27

--------------------------------------------------------------------------------










recording shall pay all transfer taxes, recording fees and other charges in
connection with such recording. Notwithstanding the above, Tenant covenants that
if at any time any mortgagee or ground lessor relating to the financing of the
Property shall require the recordation of this Lease, or if the recordation of
this Lease shall be required by any valid governmental order, or if any
governmental authority having jurisdiction in the matter shall assess and be
entitled to collect transfer taxes, documentary stamp taxes, or both, on this
Lease, Tenant, upon the request of Landlord, shall execute such instruments,
including a Memorandum of this Lease, as may be necessary to record this Lease,
and shall pay all recording fees, transfer taxes and documentary stamp taxes,
payable on, or in connection with, this Lease or such recordation.


34. MISCELLANEOUS.


34.1. Severability. If any term or provision of this Lease or the application
thereof to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Lease or the application of such term or
provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Lease shall be valid and enforceable to the fullest extent
permitted by law.


34.2. Applicable Law. This Lease shall be given effect and construed by
application of the laws of the state where the Property is located, and any
action or proceeding arising hereunder shall be brought in the courts of the
State where the Premises are located.


34.3. Authority. If Tenant is a corporation or partnership, the person executing
this Lease on behalf of Tenant represents and warrants that Tenant is duly
organized and validly existing; that this Lease has been authorized by all
necessary parties, is validly executed by an authorized officer or agent of
Tenant and is binding upon and enforceable against Tenant in accordance with its
terms.


The undersigned agent of Landlord represents and warrants that it is authorized
and empowered to enter into this Lease Agreement on behalf of the Landlord.


34.4. No Discrimination. It is Landlord's policy to comply with all applicable
state and federal laws prohibiting discrimination in employment based on race,
age, color, sex, national origin, disability, religion, or other protected
classification. It is further intended that the Building shall be operated so
that all prospective tenants thereof, and all customers, employees, Tenants and
invitees of all tenants shall have equal opportunity to obtain all the goods,
services, accommodations, advantages, facilities and privileges of the Building
without discrimination because of race, age, color, sex, national origin,
disability, or religion. To that end, Tenant shall not discriminate in the
conduct and operation of its business in the Premises against any person or
group of persons because of the race, age, color, sex, religion, national origin
or other protected classification of such person or group of persons.


34.5. Integration of Agreements. This writing is intended by the parties as a
final expression of their agreement and is a complete and exclusive statement of
its terms, and all negotiations, considerations and representations between the
parties hereto are incorporated herein. No course of prior dealings between the
parties or their agents shall be relevant or admissible to supplement, explain,
or vary any of the terms of this Lease. Acceptance of, or acquiescence to, a
course of performance rendered under this Lease or any prior agreement between
the parties or their agents shall not be relevant or admissible to determine the
meaning of any of the terms or covenants of this Lease. Other than as
specifically set forth in this Lease, no representations, understandings or
agreements have been made or relied upon in the making of this Lease. This Lease
can only be modified by a writing signed by each of the parties hereto.


34.6. Third Party Beneficiary. Except as expressly provided elsewhere in this
Lease, nothing contained in this Lease shall be construed so as to confer upon
any other party the rights of a third party beneficiary.


34.7. Captions; Gender. The captions used in this Lease are for convenience only
and do not in any way

28

--------------------------------------------------------------------------------










limit or amplify the terms and provisions hereof. As used in this Lease and
where the context so requires, the singular shall be deemed to include the
plural and the masculine shall be deemed to include the feminine and neuter, and
vice versa.


34.8. Successors and Assigns. Subject to the express provisions of this Lease to
the contrary (e.g., Section 25), the terms, provisions and covenants contained
in this Lease shall apply to, inure to the benefit of, and be binding upon the
parties hereto and their respective heirs, personal representatives, successors
and assigns.


34.9. Waiver of Jury Trial. Landlord and Tenant hereby expressly waive trial by
jury in any action or proceeding or counterclaim brought by either party hereto
against the other party on any and every matter, directly or indirectly arising
out of or with respect to this Lease, including, without limitation, the
relationship of Landlord and Tenant, the use and occupancy by Tenant of the
Premises, any statutory remedy and/or claim of injury or damage regarding this
Lease.


34.10. Joint and Several Liability. In the event that two (2) or more persons
(i.e., natural persons, corporations, partnerships, associations and other legal
entities) shall sign this Lease as Tenant, the liability of each such party to
pay all rents due hereunder and perform all the other covenants of this Lease
shall be joint and several. In the event Tenant is a general partnership or a
limited partnership with two or more general partners, the liability of each
partner, or general partner, under this Lease shall be joint and several.


34.11. Notices. All notices, demands and requests required under this Lease
shall be in writing. All such notices, demands and requests shall be deemed to
have been properly given if sent by United States certified mail, return receipt
requested, postage prepaid, or hand delivered, or overnight delivery, addressed
to Landlord or Tenant, at the Landlord Notice Address and Tenant Notice Address,
respectively. Either party may designate a change of address by written notice
to the other party, in the manner set forth above. Notice, demand and requests
which shall be served by certified mail in the manner aforesaid, shall be deemed
to have been given three (3) days after mailing. Notices sent by overnight
delivery shall be deemed to have been given the day after sending. Without
intending to limit the generality of the foregoing requirement that all notices,
demands and requests be in writing, there are certain provisions in this Lease
where, for emphasis alone, such requirement is reiterated.


34.12. Effective Date of this Lease. Unless otherwise expressly provided, all
terms, conditions and covenants by Tenant contained in this Lease shall be
effective as of the date first above written.


34.13. Mechanics' Liens. In the event that any mechanics' or materialmen's lien,
suit or claim shall at any time be filed against the Premises purporting to be
for work, labor, services or materials performed or furnished to Tenant or
anyone holding the Premises through or under Tenant, Tenant shall cause the same
to be dismissed and/or discharged of record or bonded within thirty (30) days
after the filing thereof. If Tenant shall fail to cause such lien to be
discharged and/or dismissed or bonded within thirty (30) days after the filing
thereof, then, in addition to any other right or remedy of Landlord, Landlord
may, but shall not be obligated to, discharge the same by paying the amount
claimed to be due; and the amount so paid by Landlord, and all costs and
expenses, including reasonable attorneys' fees incurred by Landlord in procuring
the discharge of such lien, shall be due and payable by Tenant to Landlord, as
Additional Rent, on the first day of the next succeeding month. Notice is hereby
given that Landlord shall not be liable for any labor or materials furnished to
Tenant upon credit and that no mechanics', materialmen's or other liens for any
such labor or materials shall attach to or affect the estate or interest of
Landlord in and to the land and improvements of which the Premises are a part.


34.14. Waiver of Right of Redemption. Tenant hereby expressly waives (to the
extent legally permissible) for itself and all persons claiming by, through or
under it, any right of redemption or right to restore the operation of this
Lease under any present or future law in the event Tenant is dispossessed for
any proper cause, or in the event Landlord shall obtain possession of the
Premises pursuant to the terms of this Lease. Tenant understands that the
Premises are leased exclusively for business, commercial and mercantile purposes
and therefore shall not be redeemable under any provision of law.



29

--------------------------------------------------------------------------------










34.15. Mortgagee's Performance. If requested by any Mortgagee, Tenant shall give
such Mortgagee written notice of any default by Landlord under this Lease and a
reasonable opportunity to cure such default. Tenant shall accept performance of
any of Landlord's obligations hereunder by any ground lessor or mortgagee
relating to the financing of the Property.


34.16. Mortgagee's Liability. No mortgagee or ground lessor relating to the
financing of the Property, not in possession of the Premises or the Building,
shall have any liability whatsoever hereunder.


34.17. Schedules. Each writing or plat referred to herein as being attached
hereto as a schedule or exhibit is hereby made a part hereof, with the same full
force and effect as if such writing or plat were set forth in the body of this
Lease.


34.18. Time of Essence. Time shall be of the essence of this Lease with respect
to the performance by Tenant of its obligations hereunder.


34.19. Amendment. This Lease may be amended by and only by an instrument
executed and delivered by each party hereto. No amendments of this Lease entered
into by Landlord and Tenant, as aforesaid, shall impair or otherwise affect the
obligations of any guarantor of Tenant's obligations hereunder, all of which
obligations shall remain in full force and effect and pertain equally to any
such amendments, with the same full force and effect as if the substance of such
amendments was set forth in the body of this Lease.


34.20. Antennae/Equipment License Agreement. Tenant, at its sole cost and
expense, shall have the right, subject to availability of space, to install and
operate one or more satellite antennae or dishes and related equipment (the
“Equipment”) necessary to transmit and receive signals from and to the Premises.
The Equipment shall be placed on the roof of the Building, in a location
approved by Landlord, and shall be subject to the further provisions of a
certain Satellite Antennae/Dish Equipment License Agreement, the form of which
is attached hereto as Schedule E.  In the event Tenant exercises the right
granted herein, Landlord and Tenant agree to execute said License Agreement. 


34.21.    Parking Spaces. The parking facilities appurtenant to the Building
include asphalt surface parking with some covered spaces (“Parking Area”).
Tenant shall be entitled to the exclusive use of Five Hundred Forty Seven (547)
vehicle parking spaces within the uncovered portions of the Parking Area for the
monthly parking of Tenant’s employees at no cost to Tenant. Two hundred fifty
(250) (“Additional Parking”)of the five hundred forty seven (547) vehicle
parking spaces will be on a code compliant parking lot on the land directly
adjacent to the Building, which Landlord shall provide. Tenant shall provide the
maintenance and repair of the Additional Parking, at Tenant sole cost and
expense. Tenant's use of the uncovered unreserved spaces within the Parking Area
shall be based upon an exclusive use in common with Tenant’s guests and
invitees.


Notwithstanding the above, Tenant shall be responsible for paying, as Additional
Rent, the operating costs, taxes, maintenance and repair of the Additional
Parking. The monthly fee for the Additional Parking shall be based on eight
percent (8%) of the annual return on the actual land used for the Additional
Parking at a value of Eight Dollars and 00/100 ($8.00) per square foot and shall
be added to the total design and construction costs.


34.22.    Intellectual Property. Tenant expressly acknowledges that Landlord is
the owner of certain trademarks, service marks, trade names and logos, including
without limitation “Summerlin”, “The Hills”, “The Pueblo”, “The Trails”, “The
Crossings”, “The Canyons”, “The Arbors”, and “The Willows” (collectively,
“Intellectual Property) and, therefore, Tenant shall not, without the express
written permission of Landlord, utilize any of the Intellectual Property as part
or all of its business names, trade names, product names, trademarks, service
marks, or any other identifying devices associated with its business, products
or services. Furthermore, Tenant shall not challenge or attack the validity or
enforceability of any of the Intellectual Property at any time during the Term
of the Lease and for a period of two (2) years thereafter. Tenant shall
indemnify and hold Landlord harmless for any and all loss, cost or damage
suffered by Landlord as a result of Tenant’s breach of this Section 34.22 of the
Lease. This Section 34.22 shall survive the expiration or termination of this
Lease.

30

--------------------------------------------------------------------------------












34.23. Signage. Tenant's, at Tenant’s sole cost and expense shall be responsible
for the installation, materials and removal of Tenant's signage, Tenant shall be
allowed monument and Building signage on both the Summerlin Parkway side and the
front entrance side of the Building in a mutually agreed upon location and
according to all government and Summerlin sign criteria standards. Upon the
natural expiration or earlier termination of the Lease, Tenant shall repair any
damage done to or in the Building during the removal of the any signage.


SIGNATURES ON FOLLOWING PAGE

31

--------------------------------------------------------------------------------












IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.





 
 
 
 LANDLORD:
 
 
 
1450 CENTER CROSSING DRIVE, LLC, a                              Delaware limited
liability company
 
 
 
 
 
 
By:  
/s/ LUC ANDRE PICOTTE
 
 
 
Authorized Signatory
 
 
 
 
 
 
 
TENANT:
 
 
 
DIAMOND RESORTS CORPORATION, a Maryland corporation
 
 
 
 
 
 
By:
/s/ DAVID F. PALMER
 
 
 
Authorized Signatory
 
 
 
 




32

--------------------------------------------------------------------------------










[image1.jpg]


SCHEDULE A

33

--------------------------------------------------------------------------------










[image2.jpg]
SCHEDULE A-1

34

--------------------------------------------------------------------------------










[image3.jpg]


SCHEDULE A-1

35

--------------------------------------------------------------------------------










[image4.jpg]




SCHEDULE A-2









36

--------------------------------------------------------------------------------










[image5.jpg]
SCHEDULE A-2



37

--------------------------------------------------------------------------------










SCHEDULE C


RULES AND REGULATIONS


1. Tenant shall not obstruct the Common Area, and the sidewalks, driveways, and
other public portions of the Property (herein "Public Areas") and such Public
Areas shall not be used for any purpose other than ingress and egress to and
from its Premises. Fire exits and stairways are for emergency use only, and they
shall not be used for any other purpose.


2. No awnings or other projections shall be attached to the outside walls of the
Building. No curtains, blinds, shades or screens shall be attached to, hung in,
or used in connection with any window or door of the Premises.


3. Except as otherwise provided in the Lease, no sign, insignia, advertisement,
lettering, notice or other object shall be exhibited, inscribed, painted or
affixed by Tenant on any part of the exterior or interior of the Premises or the
Building.


4. No bicycles, vehicles, animals (except seeing eye dogs), fish or birds of any
kind shall be brought into or kept in or about the Premises.


5. Nothing shall be done which would impair or interfere with any of the HVAC,
plumbing, electrical, structural components of the Building. No flammable,
combustible or explosive fluid, chemical or substance may be kept on the
Premises.


6. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Tenant, nor shall any changes be made in locks or the
mechanism thereof. Tenant shall, upon the termination of the Lease, turn over to
Landlord all keys to stores, offices and restrooms. In the event of the loss of
any keys furnished by Landlord, Tenant shall pay to Landlord the cost of
replacement locks and Tenant hereby agrees to pay said cost to Landlord, as
Additional Rent, promptly upon demand.


7. Deliveries of supplies and materials shall be permitted through the building
side entrance door and to use the designated padded passenger elevator for
material handling.  No deliveries permitted through the first floor lobby except
in special circumstances and only with Landlord's prior approval.    No
deliveries or material handling will be made between 8:00 am and 5:30 pm.


No hand trucks shall be used for such moving activities except for those
equipped with rubber tires and side guards.


8. Tenant shall not use or occupy its Premises, or permit any portion thereof to
be used or occupied for any use which constitutes a nuisance, or is hazardous,
or, in Landlord's opinion, likely to injure the reputation of a first‑class
building.


9. Tenant shall turn off all lights, copying machines and other electrical
equipment when the Premises are vacant. All entrance doors in Tenant's Premises
shall be kept locked when not in use. Entrance doors shall not be left open at
any time.


10. If Tenant shall request Landlord to perform any work on the Premises or
Property, Tenant shall make such request at the management office for the
Building. Tenant shall not request employees of Landlord to perform any work or
do anything outside of their regular duties, unless under special instructions
from Landlord.


11. Canvassing, soliciting and peddling in the Building are prohibited and
Tenant shall cooperate to prevent the same.



38

--------------------------------------------------------------------------------










12. Tenant shall not cause or permit any odors of cooking or other processes, or
any unusual or objectionable odors, to emanate from its Premises which would
annoy other tenants or create a public or private nuisance. No cooking shall be
done in Tenant's Premises, except for a household microwave oven or as is
expressly permitted in the Lease.


13. No contract of any kind involving the care and maintenance of the Premises
shall be entered into by Tenant without the prior written consent of Landlord.
Further, no vending machine of any kind shall be installed in the Building or on
or about the Property without the prior written consent of Landlord.


Landlord shall not be responsible to Tenant for any loss of property from its
Premises however occurring, or for any damage done to the effects of Tenant by
Landlord's janitors or any of its employees, or by any other person or any other
cause.


14. All electrical work must be in accordance with code and is subject to
Landlord's review and approval.


15. Landlord hereby reserves to itself any and all rights not granted to Tenant
hereunder, including, but not limited to, the following rights which are
reserved to Landlord for its purposes in operating the Building:


(a) the exclusive right to use of the name of the Building for all purposes,
except that Tenant may use the name as its business address and for no other
purpose;


(b) the right to change the name or address of the Building, without incurring
any liability to Tenant for so doing;


(c) the right to install and maintain a sign or signs on the exterior of the
Building;


(d) the exclusive right to use the roof of the Building;


(e) the right to limit the space on the directory of the Building to be allotted
to Tenant; and


(f) the right to grant anyone the right to conduct any particular business or
undertaking in the Building.


16. Tenant and its employees shall park their cars only in those portions of the
parking area designated by Landlord.


17. Tenant shall not permit undue accumulations of garbage, trash, rubbish or
any other refuse, and will keep such refuse in proper containers in the interior
of the Tenant's Premises or other places designated by the Landlord.


18. Tenant shall not conduct or permit any bankruptcy sales, unless directed by
order of a court of competent jurisdiction, or any fictitious fire or going out
of business sale.


19. Landlord shall have the right to close and securely lock the Building during
generally accepted holidays and during such other times as Landlord may, in its
sole discretion, deem advisable for the security of the Building and its
tenants. Landlord shall give Tenant twenty‑four (24) hours notice before so
closing and securely locking the Building except in an emergency.


20. Landlord reserves the right to rescind, alter, waive or add any rule or
regulation at any time prescribed for the Building when Landlord deems it
necessary or desirable for the reputation, safety, character, security, care,
appearance or interests of the Building, the preservation of good order therein,
the operation or maintenance of the Building or the equipment thereof, or the
comfort of tenants or others in the Building. No rescission, alteration, waiver
or addition of any rule or regulation with respect to one tenant shall operate
as a rescission, alteration or

39

--------------------------------------------------------------------------------










waiver in respect of any other tenant.





















































































40

--------------------------------------------------------------------------------










SCHEDULE D
RULES AND REGULATIONS
APPLICABLE TO TENANT CONSTRUCTION WORK






1.
These rules and regulations shall apply to all improvement work approved by
Landlord and performed by Tenant in the Premises, including, without limitation,
the following:



A.
Removal, relocation, installation or refinishing of walls, doors, modular
systems, etc.

B.
Removal, relocation or installation of electrical, coaxial or telephone outlets
and cable.

C.
Removal, relocation or installation of HVAC or plumbing ductwork and piping.

D.    Carpet installation, replacement or repair.


2.
Contractor Approval ‑ Tenant shall submit to Landlord for its prior approval the
names of all contractors who Tenant employs to perform work in the Premises.



3.
Contractor Parking ‑ Tenant shall insure that its contractors and their
employees shall park only in those areas designated by Landlord.



4.
Building Access ‑ Contractors shall have access to the Building only through
those entrances and at such times as Landlord shall designate.



5.
Contractors shall sign in and out at front desk.



6.
Tenant Area Access ‑ Tenant shall be responsible for providing contractor access
to tenant areas.



7.
Deliveries ‑ All deliveries of supplies and materials shall be made via the
outside loading dock or garage loading dock. No deliveries will be permitted
through front and side entrances and first floor lobby except in special
circumstances and only with Landlord's prior approval. Supplies and materials
shall be transported to the appropriate floor via the construction elevator
which shall be locked off for contractor use, when needed. The same procedure
shall be followed for removal of materials and supplies from Tenant areas and
the Building. Deliveries will be made between 8:30 and 11:30 a.m. and 1:30 and
4:30 pm.



8.
Storage ‑ Materials and supplies shall be stored within Tenant work areas. There
shall be no exceptions without Landlord's approval.



9.
Utility Interruptions ‑ Any interruptions of water, fire alarms, sprinklers,
gas, plumbing and automation system, electric service related to Tenant
alterations must be scheduled in advance and approved by Landlord.



10.
Debris Removal ‑ Tenant shall cause its contractors to remove and dispose of all
construction debris from Tenant areas and the building. Landlord's compactor
shall not be used for construction debris disposal. If needed, contractors shall
be responsible for supplying construction dumpsters with location of the
dumpsters approved by the Landlord.



11.
Air Balance ‑ Any air balance modifications required as a result of Tenant
alterations shall be the Tenant's responsibility, with the understanding that
any such modifications must take into account all areas served by the air
handlers being balanced.



12.
Protection of Carpets ‑ If carpet is to remain in suite, it is to be protected
by heavy plastic cover prior to demolition or removed, stored and relaid. Public
area carpet is to be protected by plastic


41

--------------------------------------------------------------------------------










runners or a series of walk‑off mats from elevator to suite under
reconstruction.


13.
After hours work ‑ Landlord must be notified of all work scheduled after normal
business hours. If the Landlord determines that an employee of Landlord be
present during after hours, the tenant will be billed for the employee's time at
the standard rate paid employees for overtime plus benefits.



14.
Construction personnel ‑ Construction personnel are not to eat in lobby or in
front of building, nor are they to congregate in lobby or front of building.
Construction personnel will use restrooms designated by the Landlord.



15.
These rules and regulations shall be in addition to the provisions of the Lease
Agreement.







































42